Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 1 of 120



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


  Lawrence Bernard Robbins,           )
                                      )
  Plaintiff                           ) Civil Action No. ___– Civ ___– ____
                                      )
  vs.                                 )
                                      )      Jury Trial Demanded
  Phillip Frost and OPKO Health Inc., )
                                      )
  Defendants.                         )
  ____________________________ )


                                          COMPLAINT

         Lawrence Bernard Robbins (“Robbins”) Plaintiff in the above styled cause, sues

  Defendants, Phillip Frost and OPKO Health Inc.

         This action is filed under §10(b) of the Securities and Exchange Act of 1934 (“Exchange

  Act”), 15 U.S.C. §78(b), Rule 10b-5 (17 C.F.R. §240.10b-5) and §20(a) of the Exchange Act,

  15 U.S.C. §78t(a):

                                     I. Jurisdiction and Venue

  1.     The First and Second Claims for Relief, asserted in this Complaint, arise under §§10(b) &

         20(a) of the Exchange Act, 15 U.S.C. §§78j(b) and 78t(a), as well as Rule 10b-5

         promulgated under §10(b) by the SEC, 17 C.F.R. §240.10b-5. This Court has jurisdiction

         over the subject matter of this action under 28 U.S.C. §§1331 and 1337 as well as §27 of

         the Exchange Act, 15 U.S.C. §78aa.

  2.     Further, this Court has pendant jurisdiction over the Third, Fourth and Fifth Claims for

         Relief. Those Claims for Relief are closely related state law claims arising from basically

         the same facts as the First and Second Claims.

                                       MARK A. TEPPER, P.A.
                                   3107 Stirling Road, Suite 308
                                  Fort Lauderdale, Florida 33312                      Page 1 of 22
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 2 of 120



  3.    Venue is proper in this District under §27 of the Exchange Act, 15 U.S.C. §78aa, and 28

        U.S.C. §1391(b). Defendant Phillip Frost ("Frost") resides in the Southern District of

        Florida. OPKO is headquartered and transacts business in Miami, Florida, and a

        substantial part of the events giving rise to this litigation took place in this District,

        including the dissemination of many of the omissions and untrue statements of fact at

        issue.

                                   II. Securities Fraud Summary

  4.    In June 2020, Frost and OPKO agreed to pay $16,500,000 to settle allegations of

        securities fraud, §10(b) and Rule 10b-5 of the Exchange Act, and control person liability,

        §20(a) of the Exchange Act, brought in a class action. The facts relating to these

        allegations were revealed in an SEC complaint on September 7, 2018 that was also settled

        by Frost and OPKO.

  5.    Frost victimized Robbins, a retired senior, by schemes to defraud or a course of business

        that operated as a fraud which violated the Securities Act of 1933, the Securities

        Exchange Act of 1934, Florida’s Securities and Investor Protection Act and breached his

        fiduciary duty to Plaintiff. Robbins and Frost were friends and colleagues in the medical

        field for more than 40 years.

  6.    Frost omitted material facts from OPKO’s quarterly and annual SEC filings (“10Qs” &

        “10Ks”), from 2013 through 2018 including: a) Frost was a participant in a “pump and

        dump” scheme; b) Frost was part of an undisclosed control group in the securities that

        OPKO purchased; c) OPKO’s 10Ks omitted disclosure that the control group was

        manipulating the price of securities; d) OPKO’s statement in its 10K filings that it would

        fund BioZone Pharmaceutical Inc. ("BioZone") and MabVax Therapeutics Inc. (MabVax)

                                        MARK A. TEPPER, P.A.
                                    3107 Stirling Road, Suite 308
                                   Fort Lauderdale, Florida 33312                          Page 2 of 22
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 3 of 120



        was untrue. Frost signed and/or certified the accuracy of OPKO’s SEC 10K filings.

  7.    Frost, OPKO’s controlling person, was responsible for the material omissions in OPKO’s

        10Qs and 10Ks from 2013 through 2018.

  8.    Robbins purchased OPKO common stock deceived by Frost’s fraud-on-the-market, his

        other fraudulent practices and suffered substantial losses to his irreplaceable retirement

        funds.

                                         III. The Parties

  9.    Robbins resides in Aventura, Florida. Robbins is a retired senior. From 2013 through

        2018, Frost’s fraud on the market scheme victimized a retired senior causing substantial

        losses to his irreplaceable retirement funds. Robbins and Frost were friends and

        colleagues in the medical field for more than 40 years.

  10.   Frost resides in Miami Beach, Florida. Frost had a reputation as a successful biotech

        investor with a following among retail investors, like Robbins. Frost was the founder,

        Chief Executive Officer and a Director of OPKO Health Inc., ("OPKO"), a Delaware

        corporation. Frost is the trustee managing Frost Gammon Investment Trust (“FGIT”).

  11.   OPKO’s principal place of business is Miami, Florida. OPKO was described as a

        purchaser of development stage biotech companies that would be chosen by Frost. It was

        listed on the New York Stock Exchange ("NYSE") from September 23, 2013 to June 24,

        2016 and on NASDAQ from June 24, 2016 to the present.

  A.    Frost Acted in Concert with Honig and Others

  12.   Barry C. Honig (“Honig”) resides in Boca Raton, Florida. Honig is the strategist of the

        “pump and dump” schemes described in the Complaint filed by the Securities and

        Exchange Commission ("SEC"). The Complaint was filed in the United States District

                                      MARK A. TEPPER, P.A.
                                  3107 Stirling Road, Suite 308
                                 Fort Lauderdale, Florida 33312                        Page 3 of 22
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 4 of 120



        Court for the Southern District of New York. 1:18-cv-08175. Honig acted in concert with

        Frost, John Stetson (“Stetson”), Michael Brauser (“Brauser”), John R. O’Rourke III

        (“O’Rourke”) , Mark Groussman (“Groussman”), and Alpha Capital named in the SEC

        Complaint.

                      IV. Frost’s Fraudulent Schemes Related to OPKO

  13.   From 2013 through 2018, in the risk disclosure section of its 10K filings, Frost was

        described by OPKO as “essential to our business.” Frost's role was to choose investments

        based on his knowledge and experience, thereafter OPKO would use its resources to

        supply the necessary capital.

  14.   Frost, as the control person of OPKO, omitted material facts from OPKO’s quarterly and

        annual SEC filings (“10Qs” & “10Ks”) that: a) Frost was a participant in a “pump and

        dump” scheme; b) Frost was part of an undisclosed control group in the securities that

        OPKO purchased; c) OPKO’s 10Qs and 10Ks omitted disclosure that the control group

        was manipulating the price of securities; d) OPKO’s statement in its 10Q and 10K filings

        that it would fund BioZone and MabVax was untrue. Frost signed and/or certified the

        accuracy of OPKO’s 10Q and 10K filings.

  15.   Frost also omitted to state material facts at institutional conferences sponsored by major

        brokerage firms and in press releases i.e. that an undisclosed control group composed of

        Frost, Honig and others engaged in a "pump and dump" scheme with BioZone stock.

        Frost and Honig also concealed acquisitions of BioZone stock for use in the "pump and

        dump" scheme.

  16.   Frost, OPKO and FGIT acquired more than five (5)% of BioZone in furtherance of their

        schemes to defraud investors, such as Robbins. The SEC required that Frost disclose his

                                      MARK A. TEPPER, P.A.
                                  3107 Stirling Road, Suite 308
                                 Fort Lauderdale, Florida 33312                       Page 4 of 22
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 5 of 120



        business intentions pursuant to §13(d) [15 U.S.C. §78(d)] and SEC Rule 13(d)-1(a) [17

        C.F.R. §240.13d-1(a)]. Frost and OPKO were required to disclose their business

        intentions to takeover BioZone by an undisclosed control group including Frost, Honig

        and their associates, Stetson, Brauser, O’Rourke III, Groussman and their affiliated

        entities. Significantly, Frost and OPKO failed to do so.

  17.   After gaining control of BioZone using their accumulated common stock, the undisclosed

        control group replaced management and engaged in a pump and dump scheme for their

        own personal financial gain. Further, Frost omitted material facts relating to the

        termination of the research and development at BioZone. Therefore, Frost withheld

        information that would have been disclosed on the required Schedule 13D.

  18.   Moreover, Frost also did not file the required Schedule 13D with the necessary

        information about OPKO, BioZone, Cocrystal and Southern Biotech, a private company,

        that Frost and Honig owned. Frost and Honig used Southern Biotech to conceal the true

        amount of common stock they owned which exceeded the amounts reported violating

        §13(d) by concealing the schemes to defraud.

  A.    "Pump and Dump" Schemes

  19.   Defendants, in this Complaint and in the SEC Complaint, engaged in "pump and dump"

        securities fraud schemes. As set forth in the SEC Complaint,

               "In every scheme, Honig and some combination of . . . [other
               Defendants] . . . [including] Frost, either explicitly or tacitly
               agreed to buy, hold, or sell their shares in combination with
               one another knowing that a pump and dump was in the offing
               that would allow them all to profit handsomely . . . ."
               (Emphasis Added) See, SEC Complaint September 7, 2018, p. 2,
               ¶2.



                                      MARK A. TEPPER, P.A.
                                  3107 Stirling Road, Suite 308
                                 Fort Lauderdale, Florida 33312                       Page 5 of 22
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 6 of 120



  20.   Honig and his undisclosed control group "pumped” up the price of BioZone and MabVax

        stocks in a series of prearranged trades with significantly increasing volume. Honig,

        Frost and other members of the control group "dumped" the artificially inflated BioZone

        stock at the expense of other investors, including Robbins. The control group did not

        disclose its pump and dump scheme to public investors. Public investors were drawn into

        these stocks based on the price appreciation with large volume increases.

  21.   OPKO, on behalf of Frost, did not file a Current Report on Form 8K, with the SEC, in

        October 2013, as required. Frost and OPKO were required to report their participation in

        the pump and dump schemes. Frost sold 1,987,911 unregistered shares of BioZone

        receiving $1,085,321.74 in violation of the anti-fraud provision of §17(a)(2) of the 1933

        Act; 15 U.S.C §77q(a)(1) or (2) or (3). Frost and OPKO were affiliates with BioZone.

        Their affiliation limited the amount of shares they could sell. Frost and OPKO prolonged

        their schemes, by not filing the required 8K Current Report with the SEC by omitting

        material facts.

  22.   Accruing liabilities and/or footnote disclosure in the financial statements of OPKO,

        BioZone and MabVax was required. It was reasonably probable that BioZone and

        subsequent "pump and dump" schemes would lead to future litigation, as in fact they did.

        Generally accepted accounting principles (“GAAP”) required the disclosure of material

        liabilities and contingent liabilities in OPKO's financial statements relating to the "pump

        and dump schemes" and other fraudulent practices. Neither OPKO, controlled by Frost,

        nor any of the other issuers of the underlying and manipulated securities made these

        disclosures. Frost and OPKO would have increased the risk of regulatory action and civil

        litigation had they filed the required Form 8K.

                                      MARK A. TEPPER, P.A.
                                  3107 Stirling Road, Suite 308
                                 Fort Lauderdale, Florida 33312                        Page 6 of 22
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 7 of 120



  B.    Undisclosed Control Group

  23.   Frost, Honig and OPKO acquired a controlling position in BioZone Pharmaceutical Inc.

        ("BioZone"). In January, 2014, BioZone merged into Cocrystal Pharma Inc.

        ("Cocrystal"), a private company owned by a Frost affiliated entity and OPKO, and filed

        reports, with the SEC, under the Cocrystal name. BioZone was engaged in research for a

        drug delivery system for a variety of products. As a condition of the acquisition of

        BioZone, Frost made the untrue statement to existing management that OPKO would

        fund millions of dollars in research and development. OPKO did not provide such

        funding for research and development as represented in OPKO’s 10Ks.

  C.    Frost Covered Up When His Schemes Were Exposed

  24.   Honig and Frost worked together on sixteen (16) penny stock deals. Frost and OPKO

        omitted from its 10Qs and 10Ks the continuing relationship between Frost and Honig. In

        December, 2013, an article critical of Honig and Frost was published by Lakewood

        Capital Management titled "OPKO Health -- The Placebo Effect." Honig was described

        as a “serial penny stock promoter.”

  25.   The Lakewood article raised material issues regarding Frost and OPKO in respect to their

        association with Honig who had previously been the subject of litigation derived from his

        penny stock activities. OPKO and Frost issued a press release and held an investor

        conference denying the allegations in the Lakewood article "as distorted and inaccurate

        information," without a factual basis.

  D.    OPKO’s 10Q and 10K Filings Omit Material Facts

  26.   In 2007, Frost created OPKO by merging three companies. Frost was named CEO and a

        Director. OPKO’s risk factors disclosure about Frost states:

                                      MARK A. TEPPER, P.A.
                                  3107 Stirling Road, Suite 308
                                 Fort Lauderdale, Florida 33312                       Page 7 of 22
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 8 of 120



                 “Our success is dependent to a significant degree upon the
                 efforts of our Chairman and Chief Executive Officer, Phillip
                 Frost, M.D., who is essential to our business. The departure of
                 our CEO for whatever reason or the inability of our CEO to
                 continue to serve in his present capacity could have a material
                 adverse effect upon our business, financial condition, and
                 results of operations. Our CEO has a highly regarded
                 reputation in the pharmaceutical and medical industry and
                 attracts business opportunities and assists both in negotiations
                 with acquisition targets, investment targets, and potential joint
                 venture partners. Our CEO has also provided financing to the
                 Company, both in terms of a credit agreement and equity
                 investments. If we lost his services, our relationships with
                 acquisition and investment targets, joint ventures, and
                 investors may suffer and could cause a material adverse impact
                 on our operations, financial condition, and the value of our
                 Common Stock.” OPKO Health, Inc. 2013 10K, p.33, filed
                 March 18, 2014.

  27.   From 2013 through 2018, Frost was described by OPKO in its 10K filings as an

        "essential" person. Frost's role was to choose investments based on his knowledge and

        experience, then OPKO would supply the necessary capital.

  28.   Frost acted-in-concert with O’Rourke, Honig and others to obtain ". . . favorable and

        materially misleading articles about the company whose stock price they wanted to

        inflate." SEC Complaint, Sept. 7, 2018, p. 3, ¶3. (Emphasis added). The Authors

        omitted material facts and misrepresented in their favorable articles that they were not

        compensated, which was untrue.

  E.    OPKO’s Price Rose and Fell Multiple Times

  29.   OPKO stock increased in price substantially on high volume from the BioZone and

        MabVax pump and dump schemes. OPKO’s stock price also moved higher on increased

        volume in response to the press releases and promotional articles that omitted material

        facts.


                                      MARK A. TEPPER, P.A.
                                  3107 Stirling Road, Suite 308
                                 Fort Lauderdale, Florida 33312                       Page 8 of 22
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 9 of 120



  30.   OPKO’s stock price declined significantly on high volume after the Lakewood article was

        published and after the SEC Complaint, was filed. Frost’s fraudulent course of business

        devalued OPKO and depressed the price of OPKO common stock. These facts confirm

        Frost’s and OPKO’s fraud on the market scheme.

  F.    Frost’s Schemes to Defraud and/or Fraudulent Course of Business

  31.   All of the above omissions and untrue statements establish schemes to defraud, including

        a fraud on the market scheme regarding OPKO, which Frost concealed from OPKO

        shareholders as well as a course of business that operated as a fraud or deceit on Robbins

        and other OPKO shareholders.

  32.   No disclosure was made in SEC filings, institutional conferences, and press releases that

        an undisclosed control group composed of Frost, Honig and others engaged in a "pump

        and dump" scheme with BioZone stock. Frost and Honig also concealed acquisitions of

        BioZone stock for the "pump and dump" scheme. Frost and OPKO did not file, with the

        SEC, materially accurate information related to their acquisition of BioZone common

        stock. Finally, Frost and Honig replaced existing management in order to effect the

        "pump and dump" scheme. After the "pump and dump" scheme took place, in September

        and October, 2013, Frost abandoned BioZone and left OPKO with a worthless asset

        damaging OPKO’s shareholders, such as Robbins.

  33.   During 2015 and 2016, Frost, and certain members of the control group, engaged in the

        same pattern of fraudulent practices in MabVax, a company seeking to produce a cancer

        drug product. Frost directed OPKO to invest in MabVax. Frost discussed with existing

        management investing in research and development of existing and future products.

        Significantly, the research and development did not take place after Frost, Honig and

                                      MARK A. TEPPER, P.A.
                                  3107 Stirling Road, Suite 308
                                 Fort Lauderdale, Florida 33312                      Page 9 of 22
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 10 of 120



         other associates acquired control from MabVax management.

   34.   In OPKO’s 10Qs and 10Ks, press releases, and institutional conferences, public investors

         were advised of the MabVax investment. However, OPKO did not provide funding for

         research and development, as represented in OPKO’s 10Qs and 10Ks. Frost, FGIT,

         OPKO, Honig, associated persons and affiliated entities were required by their stock

         purchases to file Schedule 13Ds. Instead, Frost and the other stock purchasers of

         MabVax, collaborating as a group, filed untruthful Schedule 13Gs, that they were

         “passive investors.” Frost repeated this pattern four times filing untruthful Schedule

         13Gs in 2015, 2016, 2017 and 2018.

   35.   Frost concealed the schemes, confirming his intent to defraud, by not stating the required

         material facts about MabVax on Schedule 13D. Instead, Frost filed the wrong schedule,

         13G, as camouflage. Schedule 13G included the yearly untrue statement that Frost was a

         “passive investor” from 2015-2018. By filing a Schedule 13G, instead of the required

         Schedule 13D, Frost concealed the schemes to defraud resulting in loses to OPKO

         shareholders.

   36.   Frost, FGIT, Honig and others acting-in-concert bought securities in a target company.

         Then, they used their combined shares to obtain control of small biotech companies

         which they used in pump and dump schemes to achieve their corrupt objectives.

   37.   No disclosure was made about the control group, in OPKO’s 10Ks. No disclosure was

         made of the "pump and dump" scheme. Honig and other members of the control group

         did not disclose in OPKO’s SEC filings the personal investments they made in MabVax.

         Frost and Honig concealed the true amount of shares they purchased in MabVax thru

         Southern Biotech to avoid the required federal filing disclosure for MabVax. After the

                                       MARK A. TEPPER, P.A.
                                   3107 Stirling Road, Suite 308
                                  Fort Lauderdale, Florida 33312                      Page 10 of 22
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 11 of 120



         "pump and dump" scheme was completed, MabVax was abandoned and ultimately filed

         for bankruptcy. OPKO's investment in MabVax was eliminated in the bankruptcy

         proceeding. which negatively impacted OPKO. In re MabVax Therapeutics Inc. and

         MabVax Therapeutics Holdings Inc. ( 1:19-BK-10603-JTD) under §11 of the Bankruptcy

         Code, March 21, 2019, in the United States District Court in Delaware.

   38.   Frost continued to buy OPKO stock in the open market, in support of the fraudulent

         schemes to keep the price up. These facts support a strong inference that Frost knew or

         should have known that his open market purchases would be reported in public SEC

         filings on Form 4, online and in the financial press. Further, Frost knew or should have

         known that investors and shareholders follow insider purchases. Frost's reputed

         reputation as a successful, biotech investor, was the “Trojan Horse” that provided a

         misleading incentive for investors to purchase OPKO stock.

   39.   Had OPKO investors, including Robbins, known of Frost’s fraudulent course of business,

         logic dictates that under the circumstances, OPKO investors, including Robbins, would

         not have purchased OPKO stock.

                       V. Fraud-on-the-market – Presumption of Reliance

   40.   Robbins is entitled to a presumption of reliance under Affiliated Ute Citizens of Utah v.

         United States, 406 U.S. 128 (1972), because the claims asserted in this complaint against

         Defendants are predicated in part upon material omissions of fact that Defendants had a

         duty to disclose.

   41.   Robbins is also entitled to a presumption of reliance on Defendants' material

         misrepresentations and omissions under the fraud-on-the-market doctrine because, at all

         relevant times, the market for OPKO common stock was open, efficient, and well

                                       MARK A. TEPPER, P.A.
                                   3107 Stirling Road, Suite 308
                                  Fort Lauderdale, Florida 33312                      Page 11 of 22
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 12 of 120



         developed for the following reasons, among others:

         a.     OPKO common stock met the requirements for listing and was listed and actively

                traded on the NYSE (from September 23, 2013 until June 24, 2016) and the

                Nasdaq (from June 24, 2016 to the present), both highly efficient and automated

                markets;

         b.     The price of OPKO common stock reacted promptly to the dissemination of new

                information regarding the Company. OPKO common stock was actively traded

                throughout the relevant time period, with substantial trading volume and average

                weekly turnover and high institutional investor participation;

         c.     As a regulated issuer, OPKO filed periodic reports with the SEC;

         d.     As what the SEC calls a "well-known seasoned issuer," OPKO was eligible to file

                registration statements with the SEC on Form S-3;

         e.     OPKO regularly communicated with public investors via established market

                communication mechanisms, including through regular dissemination of press

                releases on the national circuits of major newswire services and through other

                wide-ranging public disclosures, such as communications

                with the financial press and other similar reporting services;

         f.     OPKO was followed extensively by the media, and by securities analysts

                employed by brokerage firms who wrote numerous analyst reports about OPKO

                during the relevant time period that were distributed to those brokerage firms'

                sales forces and certain customers. Each of those reports was publicly available

                and entered the public marketplace;



                                       MARK A. TEPPER, P.A.
                                   3107 Stirling Road, Suite 308
                                  Fort Lauderdale, Florida 33312                     Page 12 of 22
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 13 of 120



         g.     The material misrepresentations and omissions alleged in this complaint would

                tend to induce a reasonable investor to misjudge the value of OPKO securities;

                and

         h.     Without knowledge of the misrepresented or omitted material facts alleged in this

                complaint, Robbins and other OPKO investors purchased or acquired OPKO

                common stock between the time Defendants misrepresented and failed to disclose

                material facts and the time the true facts were disclosed.

   42.   As a result of the foregoing, the market for OPKO common stock promptly digested

         current information regarding OPKO from publicly available sources and reflected the

         information in OPKO's stock price. Under these circumstances, all purchasers of OPKO

         common stock during the relevant period suffered similar injury through their purchase of

         OPKO common stock at artificially inflated prices, and a presumption of reliance applies.

   43.   Accordingly, Robbins relied and is entitled to have relied, upon the integrity of the market

         prices for OPKO's common stock and is entitled to a presumption of reliance on

         Defendants' materially false and misleading statements and omissions.

                 VI. Frost’s Breach of Fiduciary Duty to OPKO Shareholders

   44.   Frost, as the Chief Executive Officer, a Director and Controlling Person of OPKO, was a

         fiduciary to Robbins, because Robbins was an OPKO shareholder. As a fiduciary, Frost

         owed a continuing duty of loyalty and due care to Robbins. Therefore, Frost had a duty to

         disclose all material facts to OPKO shareholders and to abstain from any conflicts of

         interest, which he did not do.

   45.   Frost breached his fiduciary duty to OPKO shareholders including Robbins by putting his

         financial interests ahead of OPKO shareholders, omitting material facts, making untrue

                                       MARK A. TEPPER, P.A.
                                   3107 Stirling Road, Suite 308
                                  Fort Lauderdale, Florida 33312                      Page 13 of 22
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 14 of 120



         statements, making false filings with the SEC, employing a fraud on the market scheme,

         participating in schemes to defraud and engaging in a course of business which operated

         as a fraud or deceit upon unsuspecting OPKO shareholders, including Robbins.

                            VII. Robbins Sustained Losses in OPKO

   46.   Frost and OPKO’s omissions to state material facts in OPKO’s SEC filings, and making

         untrue statements in press releases, and at institutional conferences was a fraud on the

         market resulting in losses to unsuspecting investors. Robbins suffered approximately

         $8,650,000 in damages.

   47.   Frost received proceeds from the BioZone pump and dump scheme in the amount

         $1,085,321.74; the SEC obtained disgorgement of $433,181.00, $90,206.00 in interest,

         and a civil monetary penalty of $5,000,000. For his part, Honig received $3,416,455.17

         from the BioZone scheme.

                  VIII. The Court Enjoined Frost, OPKO, Honig and Others
                              From Their Fraudulent Activities

   48.   Frost agreed to restrictive conditions on his activities at OPKO. Frost consented in the

         SEC action to findings of fraud with respect to the unregistered sale of securities and

         volume limitations under the Securities Act. Further, in respect to the Exchange Act,

         Frost also consented in the SEC action to factual findings that he was a member of the

         undisclosed control group that acquired 5% or more of BioZone and MabVax common

         stock. The United States District Court, for the Southern District of New York, entered

         an injunction, based on Frost’s consents.

   49.   OPKO consented to a $100,000 civil monetary penalty. In addition, OPKO consented to

         factual findings that it was part of the undisclosed control group. OPKO consented to the


                                       MARK A. TEPPER, P.A.
                                   3107 Stirling Road, Suite 308
                                  Fort Lauderdale, Florida 33312                      Page 14 of 22
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 15 of 120



         formation of an independent management committee to review Frost’s, Frost’s controlled

         entities and OPKO’s minority stock investments for compliance with §13(d) and Rule

         13(d)-1(a). The United States District Court, for the Southern District of New York,

         entered an injunction, based on OPKO’s consents.

   50.   Honig consented to factual findings that he violated the anti-manipulation and anti-fraud

         provisions of the Exchange Act. Honig consented to the fact that he was a member of the

         undisclosed control group. Honig consented that he engaged in the sale of unregistered

         securities without regard to the volume limitations. Honig consented to making SEC

         filings with untrue statements. Disgorgement and a civil monetary penalty for Honig was

         deferred until a court hearing is held. Stetson, Brauser, O’Rourke and Groussman signed

         similar consents. The United States District Court, for the Southern District of New

         York, entered an injunction against Honig, Stetson, Brauser, O’Rourke and Groussman,

         based on their consents.

                                     XI. Plaintiff’s Exhibits 1-4

   51.   Exhibit 1 is a Complaint filed September 7, 2018 in the United States District Court for

         the Southern District of New York by the United States Securities and Exchange

         Commission ("SEC"). Exhibit 2 is the Final Judgment and Consent entered against

         Phillip Frost by the SEC, dated January 10, 2019. Exhibit 3 is the Final Judgment and

         Consent entered against OPKO Health Inc., dated January 10, 2019. Exhibit 4 is the

         Honig Judgment and Consent, dated July 10, 2019.

                         X. Robbins’ Claims Against Frost and OPKO

   A.    The First Claim for Relief is Federal Securities Fraud



                                         MARK A. TEPPER, P.A.
                                     3107 Stirling Road, Suite 308
                                    Fort Lauderdale, Florida 33312                   Page 15 of 22
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 16 of 120



   52.   Plaintiff Robbins repeats and re-alleges paragraphs one (1) thru fifty-one (51) as if fully

         stated herein.

   53.   Frost and OPKO violated §10(b) of the Exchange Act, 15 U.S.C. §78j(b), and SEC Rule

         10b-5, 17 C.F.R. §240.10b-5, by omitting to state material facts, by making untrue

         statements, making false filings with the SEC, by employing a fraud on the market

         scheme, by employing a scheme to defraud public investors and by engaging in any act,

         practice, or course of business which operates as a fraud on any person in connection with

         the purchase or sale of any security. Any one of these six fraudulent practices alone is

         sufficient to establish a violation of §10(b) & Rule 10(b)-5.

   54.   Honig and other members of the undisclosed control group artificially inflated the market

         price of BioZone common stock. Frost, Honig and other members of the undisclosed

         control group dumped their artificially inflated BioZone common stock at the artificially

         inflated price causing damages to BioZone and OPKO investors.

   55.   Frost was the controlling person of OPKO, according to OPKO’s 10Ks. As such, Frost

         was responsible for the omission of material facts related to the fraudulent practices of the

         undisclosed control group. Frost and OPKO also issued press releases and made

         information available at institutional conferences where reference to the undisclosed

         control group was omitted. To make matters worse, Frost and OPKO omitted material

         facts in press releases and institutional conferences related to "pump and dump" schemes

         in companies OPKO purchased, as a continuing course of business.

   56.   Frost denied his preexisting penny stock relationship with Honig "as distorted and

         inaccurate information." Frost omitted his intention to work with Honig on future "pump

         and dump" schemes. OPKO stock declined significantly in price when the Lakewood

                                       MARK A. TEPPER, P.A.
                                   3107 Stirling Road, Suite 308
                                  Fort Lauderdale, Florida 33312                       Page 16 of 22
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 17 of 120



         article was published critical of Frost and OPKO. OPKO’s price rebounded after Frost

         made his untrue denials in an OPKO press release and at an investor conference.

   57.   Acting-in-concert, Frost, Honig and other members of the undisclosed control group,

         through O'Rourke, paid a stock promoter to write a favorable and materially misleading

         article about BioZone during the BioZone pump and dump scheme. The stock promoter

         disclaimed receiving compensation, in the article, when, in fact, he received discounted

         BioZone common stock. Writing under a fictitious name, O'Rourke wrote a favorable and

         materially misleading article about MabVax acting in concert with Frost, Honig and other

         members of the undisclosed control group during the MabVax pump and dump scheme.

         The promoter did not disclose that the articles were paid for and not independently

         created, in violation §17(b) of the Securities Act.

   58.   Frost continually bought OPKO stock in the open market notwithstanding his knowledge

         of the fraudulent practices. Frost knew that his open market purchases would be reported

         on SEC Form 4 and that the financial press regularly report such purchases. Frost knew

         or should have known that his reputation as a successful biotech investor combined with

         these open market purchases would lead to public investors purchasing OPKO stock. In

         contrast, Frost concealed from public investors his untrue statements, his omissions of

         material fact in SEC filings, press releases, at investor conferences and the “pump and

         dump” schemes.

   59.   Frost and OPKO omitted material facts, made untrue statements, made false filings with

         the SEC, engaged in a fraud on the market scheme, participated in schemes to defraud

         and engaged in a course of business which operated as a fraud or deceit upon Robbins

         and other unsuspecting investors.

                                        MARK A. TEPPER, P.A.
                                    3107 Stirling Road, Suite 308
                                   Fort Lauderdale, Florida 33312                    Page 17 of 22
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 18 of 120



   B.    The Second Claim for Relief Against Frost is for Violations of Section 20(a) of the
         Exchange Act, 15 U.S.C. §78t(a)

   60.   Plaintiff repeats and re-alleges paragraphs one (1) thru fifty-nine (59) as if set forth

         herein.

   61.   As Chairman, CEO, Director and the largest shareholder of OPKO, Frost was the

         “controlling person” of OPKO within the meaning of §20(a) of the Exchange Act. By

         reason of his position of control and authority as the highest ranking officer of OPKO,

         Frost had the power and authority to direct the management and activities of OPKO and

         its employees and to cause OPKO to engage in the wrongful conduct alleged in this

         Complaint. Frost was able to and did control, directly and indirectly, the content of the

         public statements made by OPKO, during the relevant period thereby causing the

         dissemination of the false and misleading statements and omissions of material fact as

         alleged in this Complaint.

   62.   Frost is also liable under §20(a) of the Exchange Act as the controlling person of OPKO,

         since OPKO is liable under §10(b) and Rule 10b-5 of the Exchange Act.

   C.    Based on Pendant Jurisdiction, the Third Claim for Relief Against Frost and OPKO
         is for Violations of §§517.301 Fla. Stat.

   63.   Plaintiff repeats and re-alleges paragraphs one (1) thru sixty-two (62) as if set forth

         herein.

   64.   Frost and OPKO, individually and acting-in-concert, directly and indirectly, omitted

         material facts, made untrue statements, made false filings with the SEC, employed a fraud

         on the market scheme, participated in schemes to defraud and engaged in a course of

         business which operated as a fraud or deceit upon Robbins and other unsuspecting OPKO

         investors by:

                                        MARK A. TEPPER, P.A.
                                    3107 Stirling Road, Suite 308
                                   Fort Lauderdale, Florida 33312                        Page 18 of 22
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 19 of 120



         a.        deceiving the investing public, including Robbins regarding, among other things,

                   Frost's connections to serial stock promoters Honig and Brauser and Frost’s

                   history of questionable penny stock investments, OPKO'S investments in

                   BioZone, Cocrystal, and MabVax, OPKO's investment strategy, Frost's investing

                   expertise and his good reputation as an investor, together with Frost's and FGIT's

                   untrue statements that they were passive investors in MabVax;

         b.        artificially inflate and maintain the market price of OPKO common stock; and

         c.        induced Robbins and others to purchase OPKO common stock at artificially

                   inflated prices and suffer losses when the true facts became known.

   65.   Frost and OPKO violated §517.301 Fla. Stat. by committing the fraudulent practices

         described in ¶64. Frost and OPKO are jointly and severally liable for their commission of

         the prohibited acts.

   D.    The Fourth Claim for Relief is Breach of Fiduciary Duty

   66.   Plaintiff repeats and re-alleges paragraphs one (1) thru sixty-five (65) as if set forth

         herein.

   67.   Frost was the Chief Executive Officer, a Director and Controlling Person of OPKO.

         Therefore, Frost had a continuing duty of loyalty and due care to OPKO shareholders,

         including Robbins. As such, Frost had a duty to disclose all material facts to OPKO

         shareholders and to abstain from any conflicts of interest, which he did not do.

   68.   Frost breached his fiduciary duty to OPKO shareholders, including Robbins by putting his

         financial interests ahead of OPKO shareholders, omitting material facts, making untrue

         statements, made false filings with the SEC, employing a fraud on the market scheme,

         participating in schemes to defraud and engaging in a course of business which operated

                                         MARK A. TEPPER, P.A.
                                     3107 Stirling Road, Suite 308
                                    Fort Lauderdale, Florida 33312                       Page 19 of 22
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 20 of 120



         as a fraud or deceit upon unsuspecting OPKO shareholders, including Robbins.

   69.   The proximate cause of Robbins’ losses were Frost’s fraudulent practices described in

         ¶67 above which establishes his breach of fiduciary duty.

   E.    The Fifth Claim for Relief is Punitive Damages

   70.   Plaintiff repeats and re-alleges paragraphs one (1) thru sixty-nine (69) as if set forth

         herein.

   71.   Subject to this Court’s future hearing determination on punitive damages, Frost’s breach

         of his fiduciary duty to OPKO shareholders, including Robbins, establishes that Frost is

         liable to Robbins for punitive damages.

   72.   Frost’s intentional misconduct was a breach of fiduciary duty which warrants punitive

         damages, according to §768.72 Fla. Stat. As the OPKO controlling person, Frost had

         actual knowledge of the wrongfulness of his conduct and the high probability that injury

         or damage to Plaintiff would result. Despite that knowledge, Frost intentionally pursued

         that course of conduct resulting in damages to OPKO shareholders, including Robbins.

   73.   Frost knowingly omitted material facts from OPKO’s SEC filings, including Frost’s

         participation in a pump and dump scheme. Frost also made untrue statements ie. Frost

         and OPKO stated OPKO would make research and development investments in BioZone

         and MabVax, but did not do so.

   74.   In addition, Frost knowingly made an untrue statement in his Schedule 13G, instead of

         filing the required Schedule 13D. Frost also did not file a Current Report, in October

         2013, on Form 8K, concealing his participation in the undisclosed control group. The

         required 8K information would have disclosed to the OPKO shareholders and the SEC

         that Frost was participating in a pump and dump scheme.

                                        MARK A. TEPPER, P.A.
                                    3107 Stirling Road, Suite 308
                                   Fort Lauderdale, Florida 33312                       Page 20 of 22
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 21 of 120



   75.    Frost’s intentional breach of fiduciary duty establishes the need for punishment and

          deterrence. Based on the foregoing, Robbins requests punitive damages equal to three (3)

          times the compensatory damages.

                                         XI. The Relief Sought

   76.    Based on the foregoing (¶s 1-75), Plaintiff requests joint and several liability for

          rescissionary damages in the amount of approximately $8,575,000 plus interest, litigation

          costs, filing fees, attorney’s fees (pursuant to §517.211(6) Fla. Stat.), and punitive

          damages in an amount consistent with the Florida punitive damage statutes, §§768.72 &

          768.73 Fla. Stat., and for such other and further relief as is fair and equitable.

                                          XII. Jury Demand

   77.    Plaintiff demands a Trial by Jury.

   Dated: August 31, 2020

   Mark A. Tepper, P.A.
   Lead Counsel for Plaintiff


   __________________________
   by Mark A. Tepper, Esq.
   3107 Stirling Road
   Suite 308
   Fort Lauderdale, FL 33312
   Tel. 954 961 0096
   Fax: 954 961 0990
   email: mark@marktepper.com
                                                         /s/ James L. Rothenberg
   /s/ Norman B. Arnoff                                  James L. Rothenberg, Esq.
   Norman B. Arnoff, Esq.                                Co-counsel for Plaintiff
   Co-counsel for Plaintiff                              Pro hac vice – pending
   2651 So. Course Drive                                 6 Brianna Road
   Pompano Beach, FL 33069                               Holland, PA. 18966
   Tel. 917 912 1165                                     Tel. 215 579 2370
   email: nbarnoff@aol.com                               email: jamesrothenberg@msn.com


                                         MARK A. TEPPER, P.A.
                                     3107 Stirling Road, Suite 308
                                    Fort Lauderdale, Florida 33312                        Page 21 of 22
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 22 of 120




                                        Certificate of Service


   I hereby certify that on August 31, 2020 a true and correct copy of the foregoing was served via
   the CM/ECF system on the Clerk of the Court.


                                                       _____________________________
                                                             Mark A. Tepper, Esq.




                                        MARK A. TEPPER, P.A.
                                    3107 Stirling Road, Suite 308
                                   Fort Lauderdale, Florida 33312                     Page 22 of 22
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 23 of 120




                                EXHIBIT 1
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                         DocumentDocument
                                  1 Entered
                                          1 on
                                             Filed
                                               FLSD09/07/18
                                                     Docket 08/31/2020
                                                            Page 1 of 53 Page 24 of 120


   SANJAY WADHWA
   SENIOR ASSOCIATE REGIONAL DIRECTOR
   Michael Paley
   Charu Chandrasekhar
   Nancy Brown
   Katherine Bromberg
   Jon Daniels
   Attorneys for Plaintiff
   SECURITIES AND EXCHANGE COMMISSION
   New York Regional Office
   200 Vesey Street, Suite 400
   New York, New York 10281-1022
   (212) 336-1023 (Brown)

   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
                                                                           X
    SECURITIES AND EXCHANGE COMMISSION,

                                       Plaintiff,
                                                                                18 Civ.    ( )
                     -- against --
                                                                                ECF CASE
   BARRY C. HONIG, JOHN STETSON,
   MICHAEL BRAUSER, JOHN R. O'ROURKE III,
   MARK GROUSSMAN, PHILLIP FROST,
   ROBERT LADD, ELLIOT MAZA, BRIAN KELLER,                                      COMPLAINT
   JOHN H. FORD, ALPHA CAPITAL ANSTALT, ATG                                     AND JURY DEMAND
   CAPITAL LLC, FROST GAMMA INVESTMENTS
   TRUST, GRQ CONSULTANTS, INC.,
   HS CONTRARIAN INVESTMENTS, LLC,
   GRANDER HOLDINGS, INC., MELECHDAVID,
   INC., OPKO HEALTH, INC.,
    SOUTHERN BIOTECH, INC., and
    STETSON CAPITAL INVESTMENTS INC.,

                                                 Defendants.
    ----------------------------------------------------------------------- x

            Plaintiff Securities and Exchange Commission ("Commission"), for its Complaint against

    Defendants Barry C. Honig ("Honig"), John Stetson ("Stetson"), Michael Brauser ("Brauser"),

    John R. O'Rourke III ("O'Rourke"), Mark Groussman ("Groussman"), Phillip Frost ("Frost"),

    Robert Ladd ("Ladd"), Elliot Maza ("Maza"), Brian Keller ("Keller"), John H. Ford ("Ford"),
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                         DocumentDocument
                                  1 Entered
                                          1 on
                                             Filed
                                               FLSD09/07/18
                                                     Docket 08/31/2020
                                                            Page 2 of 53 Page 25 of 120


   Alpha Capital Anstalt ("Alpha"), ATG Capital LLC ("ATG"), Frost Gamma Investments Trust

   ("FGIT"), GRQ Consultants, Inc. ("GRQ"), HS Contrarian Investments, LLC ("HSCI"), Grander

   Holdings, Inc. ("Grander"), Melechdavid, Inc. ("Melechdavid"), OPKO Health, Inc. ("Opko"),

   Southern Biotech, Inc. ("Southern Biotech"), and Stetson Capital Investments Inc. ("SCI")

   (collectively, "Defendants"), alleges as follows:

                                    SUMMARY OF ALLEGATIONS

                        This case involves three highly profitable "pump-and-dump" schemes

   perpetrated by Honig, Stetson, Brauser, O'Rourke, Groussman, and Frost, and their entities

   GRQ, SCI, Grander, HSCI, Melechdavid, ATG, Opko, FGIT, and Southern Biotech from 2013

   through 2018 in the stock of three public companies (Company A, Company B, and Company C)

   that, while enriching Defendants by millions of dollars, left retail investors holding virtually

    worthless shares.

           2.           Across all three schemes, Honig was the primary strategist, calling upon other

   Defendants to buy or sell stock, arrange for the issuance of shares, negotiate transactions, or

    engage in promotional activity. In each scheme, Honig orchestrated his and his associates'

    acquisition of a large quantity of the issuer's stock at steep discounts, either by acquiring a shell

    and executing a reverse merger or by participating in financings on terms highly unfavorable to

    the company. In every scheme, Honig, and soiree combination of Stetson, Brauser, O'Rourke,

    Groussman and Frost, either explicitly or tacitly agreed to buy, hold or sell their shares in

    coordination with one another, knowing that a pump and dump was in the offing that would

    allow them all to profit handsomely. Once Honig and his associates had secured substantial

    ownership of the issuer, they acted as an undisclosed control group, directing the issuer's

    management for their benefit, including orchestrating transactions designed to create market



                                                       2
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                         DocumentDocument
                                  1 Entered
                                          1 on
                                             Filed
                                               FLSD09/07/18
                                                     Docket 08/31/2020
                                                            Page 3 of 53 Page 26 of 120


   interest in the company or to solidify their control.

                      To profit from their investment, in each scheme, Honig and his associates

    would arrange and pay for the promotion of the stock, directing their co-defendant Ford, or a

    similar promoter, to write favorable and materially misleading articles about the company whose

    stock price they wanted to inflate. In several instances, to magnify the intended boost to volume

    and price that would follow a promotional article's release, Honig, Brauser, O'Rourke,

    Groussman, Melechdavid and ATG engaged in pre-release manipulative trading to generate a

   misleading picture of market interest in the company's stock, priming investor interest.

           4.         In connection with the Company B and Company C schemes, Honig, Brauser,

    Stetson, O'Rourke, Frost and Groussman, as well as certain of their entities, also violated

    beneficial ownership reporting requirements of the federal securities laws by failing to disclose

    their group beneficial ownership of shares and the fact that as a group they were looking to

    exercise (and, in fact, did exercise) control over the issuers.

                      Management of both Company A and Company B acted to further the

    schemes. Defendants Maza (Company A's CEO), Keller (Company A's Chief Scientific Officer

    and a Director) and Ladd (Company B's CEO), acted separately at the direction of Honig and his

    confederates to take steps beneficial to that group at the expense of each company's public

    shareholders, and signed public filings they knew to be false to hide the group's beneficial

    ownership and existence.

            6.        Maza and Keller signed Company A's public filings, in which they knowingly

    or recklessly omitted to disclose the share ownership as a group of Honig, Brauser, Frost,

    Stetson, and Groussman, or the size of each of their holdings. Similarly, Company B's CEO,

    Ladd, also signed false public filings, making material misstatements in them about the



                                                       3
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                         DocumentDocument
                                  1 Entered
                                          1 on
                                             Filed
                                               FLSD09/07/18
                                                     Docket 08/31/2020
                                                            Page 4 of 53 Page 27 of 120


    substantial group ownership of Company B shares held by Honig, Brauser, Stetson, O'Rourke,

    and Groussman.

           7.          All told, the three schemes brought Defendants millions of dollars: Company

    A's pump and dump generated for the Defendants more than $9.25 million in stock sales

   proceeds, and Company B's pump and dump generated more than $9.5 million. And their most

   recent venture, the pump and dump scheme with respect to Company C, brought in over $8.3

   million in stock sales proceeds. In the wake of these schemes, public investors were left holding

    virtually worthless stock.

                                              VIOLATIONS

           8.          By virtue of the conduct alleged herein, each of the Defendants, directly or

   indirectly, singly or in concert, violated and are otherwise liable for violations of the federal

    securities laws as follows:

           9.          Honig violated:

                   •    Sections 5(a) and (c) of the Securities Act of 1933 ("Securities Act") [15

                       U.S.C. §§ 77e(a) and (c)];

                   •    Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)];

                   •    Sections 9(a)(1) and (2) of the Securities Exchange Act of 1934 ("Exchange

                        Act") [15.U.S.C. §§ 78i(a)(1) and (2)];

                   •    Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)], and Rule lOb-5

                        thereunder [17 C.F.R. § 240.10b-5]; and

                   •    Section 13(d) of the Exchange Act [15 U.S.C. § 78m(d)], and Rule 13d-1(a)

                        thereunder [17 C.F.R. § 240.13d-1(a)].

           10.         Stetson violated:
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                         DocumentDocument
                                  1 Entered
                                          1 on
                                             Filed
                                               FLSD09/07/18
                                                     Docket 08/31/2020
                                                            Page 5 of 53 Page 28 of 120


                •    Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)];

                •    Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)], and Rule lOb-5

                    thereunder [17 C.F.R. § 240.1Ob-5]; and

                •    Section 13(d) of the Exchange Act [15 U.S.C. § 78m(d)], and Rule 13d-1(a)

                    thereunder [17 C.F.R. § 240.13d-1(a)].

          11.       Brauser violated:

                •    Sections 5(a) and (c) of the Securities Act [15 U.S.C. §§ 77e(a) and (c)];

                •    Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)];

                •    Section 9(a)(1) of the Exchange Act [15.U.S.C. § 78i(a)(1)];

                •    Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)], and Rule lOb-5

                     thereunder [17 C.F.R. § 240.1Ob-5]; and

                •    Section 13(d) of the Exchange Act [15 U.S.C. § 78m(d)], and Rule 13d-1(a)

                     thereunder [17 C.F.R. § 240.13d-1(a)].

          12.       O'Rourke violated:

                •    Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)];

                •    Sections 9(a)(1) and (2) of the Exchange Act [15.U.S.C. §§ 78i(a)(1) and (2)];

                •    Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)], and Rule lOb-5

                     thereunder [17 C.F.R. § 240.1Ob-5]; and

                •    Section 13(d) of the Exchange Act [15 U.S.C. § 78m(d)], and Rule 13d-1(a)

                     thereunder [17 C.F.R. § 240.13d-1(a)].

          13.       Groussman violated:

                •    Sections 5(a) and (c) of the Securities Act [15 U.S.C. §§ 77e(a) and (c)];

                •    Section 9(a)(1) of the Exchange Act [15 U.S.C. § 78i(a)(1)];


                                                   5
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                         DocumentDocument
                                  1 Entered
                                          1 on
                                             Filed
                                               FLSD09/07/18
                                                     Docket 08/31/2020
                                                            Page 6 of 53 Page 29 of 120


                •    Section 13(d) of the Exchange Act [15 U.S.C. § 78m(d)], and Rule 13d-1(a)

                     thereunder [17 C.F.R. § 240.13d-1(a)]; and

                •    Section 15(b) of the Securities Act [15 U.S.C. § 77o(b)] and Section 20(e) of

                     the Exchange Act [15 U.S.C. § 78t(e)] by aiding and abetting Honig's,

                     Stetson's, Brauser's, and O'Rourke's violations of Section 17(a)(1) and (3) of

                     the Securities Act [15 U.S.C. §§ 77q(a)(1) and (3)] and Section 10(b) of the

                    Exchange Act [15 U.S.C. § 78j(b)] and Rules lOb-5(a) and (c) thereunder [17

                     C.F.R. §§ 240.1Ob-5(a) and (c)].

          14.       Frost violated:

                •    Sections 5(a) and (c) of the Securities Act [15 U.S.C. §§ 77e(a) and (c)];

                •    Section 17(a)(2) of the Securities Act [15 U.S.C. § 77q(a)(2)];

                •    Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)], and Rule lOb-5(b)

                     thereunder [17 C.F.R. §§ 240.1Ob-5(b)];

                •    Section 13(d) of the Exchange Act [15 U.S.C. § 78in(d)], and Rule 13d-1(a)

                     thereunder [17 C.F.R. § 240.13d-1(a)]; and

                •    Section 15(b) of the Securities Act [15 U.S.C. § 77o(b)] and Section 20(e) of

                     the Exchange Act [15 U.S.C. § 78t(e)] by aiding and abetting Honig's,

                     Stetson's, Brauser's, and O'Rourke's violations of Section 17(a)(1) and (3) of

                     the Securities Act [15 U.S.C. §§ 77q(a)(1) and (3)] and Section 10(b) of the

                     Exchange Act [15 U.S.C. § 78j(b)] and Rules lOb-5(a) and (c) thereunder X17

                     C.F.R. §§ 240.10b-5(a) and (c)].

          15.       Ladd violated:

                •    Section 17(a)(2) of the Securities Act [15 U.S.C. § 77q(a)(2)];


                                                  D
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                         DocumentDocument
                                  1 Entered
                                          1 on
                                             Filed
                                               FLSD09/07/18
                                                     Docket 08/31/2020
                                                            Page 7 of 53 Page 30 of 120


                •   Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)], and Rule lOb-5(b)

                    thereunder [17 C.F.R. § 240.1Ob-5(b)]; and

                •   Section 15(b) of the Securities Act [15 U.S.C. § 77o(b)] and Section 20(e) of

                    the Exchange Act [15 U.S.C. § 78t(e)] by aiding and abetting Honig's,

                     Stetson's, Brauser's, and O'Rourke's violations of Section 17(a)(1) and (3) of

                    the Securities Act [15 U.S.C. §§ 77q(a)(1) and (3)] and Section 10(b) of the

                    Exchange Act [15 U.S.C. § 78j(b)] and Rules lOb-5(a) and (c) thereunder [17

                    C.F.R. §§ 240.1Ob-5(a) and (c)] and by aiding and abetting Company B's

                     violations of Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)], and

                    Rules 12b-20 [17 C.F.R. § 240.12b-20] and 13a-1 thereunder [17 C.F.R. §

                     240.13 a-1].

          16.       Maza violated:

                •    Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)];

                •    Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)], and Rule lOb-5

                     thereunder [ 17 C.F.R. § 240.1Ob-5]; and

                •    Section 20(e) of the Exchange Act [15 U.S.C. § 78t(e)] by aiding and abetting

                     Company A's violations of Section 15(d) of the Exchange Act [15 U.S.C. §

                     780], and Rule 15d-1 thereunder [17 C.F.R. § 240.15d-1].

          17.       Keller violated:

                •    Section 17(a)(2) of the Securities Act [15 U.S.C. § 77q(a)(2)];

                •    Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)], and Rule lOb-5(b)

                     thereunder [17 C.F.R. § 240.1Ob-5(b)]; and




                                                  7
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                         DocumentDocument
                                  1 Entered
                                          1 on
                                             Filed
                                               FLSD09/07/18
                                                     Docket 08/31/2020
                                                            Page 8 of 53 Page 31 of 120


                •    Section 15(b) of the Securities Act [15 U.S.C. § 77o(b)] and Section 20(e) of

                     the Exchange Act [15 U.S.C. § 78t(e)] by aiding and abetting Honig's,

                     Stetson's, Brauser's, and O'Rourke's violations of Section 17(a)(1) and (3) of

                     the Securities Act [15 U.S.C. §§ 77q(a)(1) and (3)] and Section 10(b) of the

                    Exchange Act [15 U.S.C. § 78j(b)], and Rules lOb-5(a) and (c) thereunder [17

                     C.F.R. §§ 240.1Ob-5(a) and (c)], and by aiding and abetting Company A's

                     violations of Section 15(d) of the Exchange Act [15 U.S.C. § 780], and Rule

                     15d-1 thereunder [17 C.F.R. § 240.15d-1].

          18.       Ford violated:

                •    Section 17(a)(2) of the Securities Act [15 U.S.C. § 77q(a)(2)];

                •    Section 17(b) of the Securities Act [15 U.S.C. § 77q(b)]; and

                •    Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)], and Rule lOb-5(b)

                     thereunder [17 C.F.R. § 240.1Ob-5(b)].

          19.       Alpha violated:

                •    Sections 5(a) and (c) of the Securities Act [15 U.S.C. §§ 77e(a) and (c)].

          20.       ATG violated:

                ~    Sections 17(a)(1) and (3) of the Securities Act [15 U.S.C. §§ 77q(a)(1) and

                     ~3)~~

                •    Sections 9(a)(1) and (2) of the Exchange Act [15.U.S.C. §§ 78i(a)(1) and (2)];

                •    Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)], and Rules lOb-5(a)

                     and (c) thereunder [17 C.F.R. §§ 240.1Ob-5(a) and (c)]; and

                •    Section 13(d) of the Exchange Act [15 U.S.C. § 78m(d)], and Rule 13d-1(a)

                     thereunder [17 C.F.R. § 240.13d-1(a)].
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                         DocumentDocument
                                  1 Entered
                                          1 on
                                             Filed
                                               FLSD09/07/18
                                                     Docket 08/31/2020
                                                            Page 9 of 53 Page 32 of 120


          21.       GRQ violated:

                ~   Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)J;

                •    Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)], and Rule lOb-5

                    thereunder [17 C.F.R. § 240.1Ob-5]; and

                •    Section 13(d) of the Exchange Act [15 U.S.C. § 78m(d)], and Rule 13d-1(a)

                    thereunder [17 C.F.R. § 240.13d-1(a)].

          22.       HSCI violated:

                •    Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)];

                •    Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)], and Rule lOb-5

                     thereunder [ 17 C.F.R. § 240.1Ob-5]; and

                •    Section 13(d) of the Exchange Act [15 U.S.C. § 78in(d)], and Rule 13d-1(a)

                     thereunder [17 C.F.R. § 240.13d-1(a)].

          23.       Grander violated:

                •    Sections 5(a) and (c) of the Securities Act [15 U.S.C. §§ 77e(a) and (c)];

                •    Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)];

                •    Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)], and Rule lOb-5

                     thereunder [17 C.F.R. § 240.1Ob-5]; and

                •    Section 13(d) of the Exchange Act [15 U.S.C. § 78m(d)], and Rule 13d-1(a)

                     thereunder [17 C.F.R. § 240.13d-1(a)].

          24.       Melechdavid violated:

                •    Sections 5(a) and (c) of the Securities Act [15 U.S.C. §§ 77e(a) and (c)];

                •    Section 9(a)(1) of the Exchange Act [15.U.S.C. § 78i(a)(1)];
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   10 of 53Page 33 of 120


                •    Section 13(d) of the Exchange Act [15 U.S.C. § 78m(d)], and Rule 13d-1(a)

                    thereunder [17 C.F.R. § 240.13d-1(a)]; and

                •    Section 15(b) of the Securities Act [15 U.S.C. § 77o(b)] and Section 20(e) of

                     the Exchange Act [15 U.S.C. § 78t(e)] by aiding and abetting Honig's,

                     Stetson's, Brauser's, and O'Rourke's violations of Section 17(a)(1) and (3) of

                     the Securities Act [15 U.S.C. §§ 77q(a)(1) and (3)] and Section 10(b) of the

                    Exchange Act [15 U.S.C. § 78j(b)] and Rules lOb-5(a) and (c) thereunder [17

                     C.F.R. §§ 240.1Ob-5(a) and (c)].

          25.       Opko violated:

                •    Section 13(d) of the Exchange Act [15 U.S.C. § 78m(d)], and Rule 13d-1(a)

                     thereunder [17 C.F.R. § 240.13d-1(a)]; and

                •    Section 15(b) of the Securities Act [15 U.S.C. § 77o(b)] and Section 20(e) of

                     the Exchange Act [15 U.S.C. § 78t(e)] by aiding and abetting Honig's,

                     Stetson's, Brauser's, and O'Rourke's violations of Section 17(a)(1) and (3) of

                     the Securities Act [15 U.S.C. §§ 77q(a)(1) and (3)] and Section 10(b) of the

                    Exchange Act [15 U.S.C. § 78j(b)] and Rules lOb-5(a) and (c) thereunder [17

                     C.F.R. §§ 240.1Ob-5(a) and (c)].

          26.       FGIT violated:

                •    Section 17(a)(2) of the Securities Act [15 U.S.C. § 77q(a)(2)];

                •    Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)], and Rule lOb-5(b)

                    thereunder [17 C.F.R. § 240.1Ob-5(b)];

                •    Section 13(d) of the Exchange Act [15 U.S.C. § 78m(d)], and Rule 13d-1(a)

                    thereunder [17 C.F.R. § 240.13d-1(a)]; and


                                                  10
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   11 of 53Page 34 of 120


                   •   Section 15(b) of the Securities Act [15 U.S.C. § 77o(b)] and Section 20(e) of

                       the Exchange Act [15 U.S.C. § 78t(e)] by aiding and abetting Honig's,

                       Stetson's, Brauser's, and O'Rourke's violations of Section 17(a)(1) and (3) of

                       the Securities Act [15 U.S.C. §§ 77q(a)(1) and (3)] and Section 10(b) of the

                       Exchange Act [15 U.S.C. § 78j(b)], and Rules lOb-5(a) and (c) thereunder [17

                       C.F.R. §§ 240.1Ob-5(a) and (c)].

           27.         Southern Biotech violated:

                   •   Sections 17(a)(1) and (3) of the Securities Act [15 U.S.C. §§ 77q(a)(1) and

                       ~3)~~

                   •   Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)], and Rules lOb-5(a)

                       and (c) thereunder [17 C.F.R. §§ 240.1Ob-5(a) and (c)]; and

                   •   Section 13(d) of the Exchange Act [15 U.S.C. § 78m(d)], and Rule 13d-1(a)

                       thereunder [17 C.F.R. § 240.13d-1(a)].

           28.         SCI violated:

                   •   Sections 17(a)(1) and (3) of the Securities Act [15 U.S.C. §§ 77q(a)(1) and

                       ~3)~~

                   •   Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)], and Rules lOb-5(a)

                       and (c) thereunder [17 C.F.R. §§ 240.1Ob-5(a) and (c)]; and

                   •   Section 13(d) of the Exchange Act [15 U.S.C. § 78m(d)], and Rule 13d-1(a)

                       thereunder [17 C.F.R. § 240.13d-1(a)].

           29.         The Commission seeks final judgments permanently enjoining Defendants

    from violating the federal securities laws, requiring each Defendant to disgorge his or its ill-

    gotten gains and to pay prejudgment interest on those amounts; requiring Defendants to pay civil


                                                     11
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   12 of 53Page 35 of 120


    monetary penalties; barring Defendants from participating in future penny stock offerings;

    barring Defendants Ladd, Maza, and Keller from serving as officers or directors of publicly

    traded companies; and seeking any other relief that the Court deems just and appropriate.

           30.        Unless Defendants are permanently restrained and enjoined, they each will

    again engage in the acts, practices, and courses of business set forth in this Complaint, or in acts

    and transactions of similar type and object.

                                     JURISDICTION AND VENUE

           31.        The Commission brings this action pursuant to the authority conferred by

    Sections 20(b) and (d) of the Securities Act [15 U.S.C. §§ 77t(b) and (d)], and Sections 21(d) and

    (e) of the Exchange Act [15 U.S.C. §§ 78u(d) and (e)].

           32.        This Court has jurisdiction over this action pursuant to Sections 22(a) and (c)

    of the Securities Act [15 U.S.C. §§ 77v(a) and 77v(c)], and Section 27 of the Exchange Act [15

    U.S.C. § 78aa]. Defendants, directly or indirectly, singly or in concert, have made use of the

    means or instrumentalities of transportation or communication in, interstate commerce, or of the

    mails, in connection with the transactions, acts, practices, and courses of business alleged herein.

           33.        Venue lies in this district pursuant to Sections 22(a) and (c) of the Securities

    Act [15 U.S.C. §§ 77v(a) and (c)], and Section 27 of the Exchange Act [15 U.S.C. § 78aa].

    Certain of the transactions, acts, practices and courses of business constituting the violations

    alleged herein occurred within the Southern District of New York. Among other things, at all

    relevant times, Company B's principal place of business was in Harrison, New York, within this

    District, and Defendants solicited investments in securities from investors in this District and

    sold securities through abroker-dealer located in this District.




                                                     12
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   13 of 53Page 36 of 120


                                         THE DEFENDANTS

             Individual Defendants

           34.       Honig, born in 1971, is a resident of Boca Raton, Florida and currently works

    at an office in Boca Raton with Stetson and O'Rourke, and at times, Groussman. Honig owns

    GRQ, and co-owns, with Stetson, HSCI, and co-owns, with Brauser and Frost, Southern Biotech.

           35.        Stetson, born in 1985, is a resident of Fort Lauderdale, Florida and currently

    works at an office there with Honig and O'Rourke, and at times, Groussman. Stetson owns SCI,

    and co-owns, with Honig, HSCI, of which he is the managing member.

           36.        O'Rourke, born in 1985, is a resident of Fort Lauderdale, Florida and

    currently works at an office in Boca Raton with Honig and Stetson, and at tunes, Groussman.

    O'Rourke owns ATG.

           37.       Brauser, born in 1956, is a resident of Lighthouse Point, Florida and currently

    works in an office in Miami in the same building as Frost. Brauser owns Grander.

           38.        Groussman, born in 1973, is a resident of Miami Beach, Florida and

    occasionally works at an office in Boca Raton with Honig, Stetson and O'Rourke. Groussman

    owns Melechdavid.

           39.       Frost, born in 1936, is a resident of Miami Beach, Florida. Frost founded

    Opko, and is its CEO. Frost is also the trustee for FGIT. Frost enjoys a reputation as a

    successful biotech investor.

           40.       Maza, born in 1955, is a resident of New York, New York. He was the CEO

    of Company A from June 2011 to January 2014. He is a CPA licensed in New York, as well as

    an attorney licensed in New York.

           41.        Keller, born in 1956, is a resident of California. He was Chief Scientific

    Officer of Company A from about March 2011 to January 2014, and was a member of its board

                                                    13
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   14 of 53Page 37 of 120


    of directors. He currently works as President of Sales and Senior Vice President of Research and

    Development at Company A's successor company.

           42.       Ladd, born in 1959, is a resident of Raleigh, North Carolina. At all relevant

    times, he was a resident of New York, New York. He has been the CEO of Company B since

    February 10, 2011.

           43.       Ford, born in 1956, is a resident of Bolinas, California.

               Entity Defendants

           44.        Alpha is a Lichtenstein corporation and hedge fund, managed by an

    unregistered investment adviser located in New York, New York.

           45.        ATG is a Florida corporation that O'Rourke owns and operates with its

    principal place of business in Florida. ATG was incorporated in or around 2012.

           46.       FGIT is a Florida trust that was formed in or around 2002. Frost is FGIT's

    Trustee.

           47.       GRQ is a Florida corporation that Honig owns and operates with its principal

    place of business in Florida. GRQ was incorporated in or around 2004.

           48.       Grander is a Florida corporation that Brauser owns and operates with its

    principal place of business in Florida. Grander was incorporated in or around 2010.

           49.       HSCI is a Delaware corporation that Honig and Stetson co-own and of which

    Stetson is the managing member, with its principal place of business in Florida. HSCI was

    established in or around 2011.

           50.       Melechdavid is a Florida corporation that Groussman owns and operates with

    its principal place of business in Florida. Melechdavid was incorporated in or around 2006.

           51.       Opko is a Delaware corporation. Its principal place of business is in Florida.



                                                   14
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   15 of 53Page 38 of 120


    Frost is Opko's CEO. Opko was incorporated in or around 2007.

           52.       Southern Biotech is a Nevada corporation that Honig operates and co-owns

    with Brauser and Frost with its principal place of business in Florida. Southern Biotech was

   incorporated in or around 2014

           53.        SCI is a Florida corporation that Stetson owns and operates with its principal

    place of business in Florida. SCI was incorporated in or around 2011.

                         OTHER RELEVANT PERSONS AND ENTITIES

           54.        Company A is a Delaware corporation headquartered in Georgia. Company A

    was controlled by Honig, Frost, and Brauser between March 2011 and December 2013. It was

   incorporated in Nevada in 2006. The company filed periodic reports, including Forms 10-K and

    10-Q with the Commission. Company A's stock was quoted on OTC Link (formerly known as

    the "Pink Sheets"), an electronic interdealer quotation system operated by OTC Markets Group,

   Inc. In early 2014, Company A engaged in a reverse merger with a company associated with

    Honig and his associates. The successor company is currently quoted on OTC Link. At all

    relevant times, Company A's stock was a "penny stock" as that teen is defined in Section

    3(a)(51) of the Exchange Act [15 U.S.C. § 78c(a)(51)], and Rule 3a51-1 thereunder [17 C.F.R. §

    240.3a51-1].

           55.        Company B is a Delaware corporation headquartered in Harrison, New York.

   Its common stock is registered with the Commission pursuant to Exchange Act Section 12(b) [15

    U.S.C. § 781(b)], and it files periodic reports, including Forms 10-K and 10-Q with the

    Commission. Company B's common stock was listed on NYSE MKT from 2007 until its

    October 19, 2016 delisting. Its stock is currently quoted on OTC Link. At all relevant times,

    Company B's stock was a "penny stock" as that term is defined in Section 3(a)(51) of the

    Exchange Act [15 U.S.C. § 78c(a)(51)] and Rule 3a51-1 thereunder [17 C.F.R. § 240.3a51-1].

                                                    15
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   16 of 53Page 39 of 120


           56.          Company C is a Delaware corporation headquartered in San Diego,

   California, and was incorporated in 1988. Company C's common stock is registered with the

   Commission pursuant to Exchange Act Section 12(b) [15 U.S.C. § 781(b)], and its common stock

   is listed on NASDAQ. At all relevant times, Company C's stock was a "penny stock" as that

    term is defined in Section 3(a)(51) of the Exchange Act [15 U.S.C. § 78c(a)(51)] and Rule 3a51-

    1 thereunder [17 C.F.R. § 240.3a51-1].

                                                 FACTS

                 A. The Company A Scheme

                   1.       Honig, Frost a~zd Brauser Obtaiiz Control of Compa~zy A

           57.          In the Company A scheme, Honig and Brauser teamed up with Frost, a

    frequent collaborator in Honig and Brauser deals involving biotech issuers. As alleged below,

    the three men caused the company to issue shares to themselves and their associates through a

    series of so-called "private investments in public equities," or "PIPE" financings, drove the price

    of the stock higher by secretly paying for a misleading promotional campaign and by virtue of

   Honig's and Brauser's manipulative trading, and then unlawfully sold their Company A shares

   into the inflated market for proceeds of approximately $9,260,000.

           58.          In November 2010, Honig, along with his nominees including Stetson and

    Groussman, purchased one-third of apublicly-traded shell company. In December 2010,

    Brauser and Frost each purchased one-half of the remaining two-thirds of the publicly-traded

    shell company. Each of Honig, Stetson, Groussman, Brauser, and Frost, disguised their role in

    the acquisition by purchasing the shares from an entity used to make the purchase of the shell

    company. Soon after they acquired the shell, Honig, Brauser, and Frost installed a Frost

    associate as the sole disclosed director of the company.

           59.          In late 2010, Honig, Brauser, and Frost approached management of a private

                                                    16
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   17 of 53Page 40 of 120


   biotech company ("Company A Labs"), including Keller, the Chief Scientific Officer and

   Director, and Company A Labs then-CEO ("Company A Labs CEO") with a proposal for taking

    the company public. Honig, Brauser, and Frost proposed a reverse merger, by which Company

    A Labs, aprivately-held California company then in the business of manufacturing over-the-

    counter pharmaceutical products, would be merged into Honig's, Brauser's, and Frost's publicly-

    traded shell. At the time, Company A Labs and Keller were working on developing a

    formulation using a patented technology called "Qusomes" that Company A Labs hoped to use

   in large-scale drug markets, and the inanageinent of Company A Labs saw the deal as creating

    financing possibilities to fund the company's research.

           60.       Indeed, Honig, Brauser, and Frost told Keller and Company A Labs CEO that

    the public company deal would include raising $8 to $15 million dollars to support research and

    development ("R&D") into Qusomes. And they further persuaded Company A Labs CEO to go

    along with the merger by promising hiin 6,650,000 shares of the newly created public company.

           61.       The proposed merger hit a snag, however, in March 2011. Pursuant to a $3

    million credit line Company A Labs had with a San Francisco bank, the bank had authority to

    approve all major transactions, and, in March 2011, it declined to approve the proposed merger.

    The merger nonetheless closed in June 2011, and the bank thereafter sent a default notice. On

    September 8, 2011, Maza, who had been installed as the CFO and director of Company A Labs

    by Honig and Brauser, completed the payoff of the credit line thereby removing the obstacle to

    the merger, but saddling Company A Labs with short-term, high-interest rate notes that included

    a conversion option into equity of the company.

           62.       In connection with the reverse merger, Honig, Brauser, and Frost arranged the

    sale of certain unprofitable Frost assets to the public company in exchange for 8,345,310 shares



                                                   17
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   18 of 53Page 41 of 120


    and the obligation of the company to file a registration statement for these shares, providing

    further value to Frost.

           63.        After the closing of the reverse merger of Company A Labs into the shell

    company in June 2011, the surviving public company became Company A. Honig, Brauser,

   Frost, Groussman, and Stetson controlled the vast majority of the Company A's stock and were

    affiliates of Company A.

           64.        After the merger, Company A listed its corporate address at 4400 Biscayne

   Boulevard in Miami, the same business address then shared by Honig, Brauser and Frost.

           65.        In addition to controlling the vast majority of Company A's outstanding shares,

   Honig, Brauser, and Frost exercised control over the management of Company A. Before the

    deal closed, Honig and Brauser, acting with the knowledge and consent of Frost, Stetson and

    Groussman, had installed their associate, Maza, as the CFO and a director of Company A Labs.

    After the merger, Maza became the CEO of Company A. Thereafter, Maza sought approval

    from Honig and. Brauser for every business decision. For example, at the direction of Honig and

    Brauser, Maza agreed to divert funds from Company A to pay rent for the office of an unrelated

    entity co-owned. by Honig and Brauser.

            66.       In their capacity as the three board members of Company A, Keller, Maza, and

    the Frost associate concealed Honig's and Brauser's control of Company A by signing off on

   public filings that failed to disclose the involvement of Honig, Brauser, Stetson and Groussman,

    omissions that made those filings materially misleading. These filings included Company A's

   Form 10-K filed on April 16, 2012.

            67.       At the time they signed these filings, Keller and Maza understood that Honig

    and Brauser, with Frost's knowledge and consent, controlled Company A's management, and not
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   19 of 53Page 42 of 120


    Maza. As Keller explained in a February 12, 2012 email to a Company A colleague, "[t]he real

    power is with Barry Honig and Mike Brauser. Elliot [Maza] is just a mouth piece." Following

    the merger, Company A's filings nonetheless identified only Frost, but not Honig or Brauser, as

    a control person.

           68.          Honig, Brauser, and Frost failed to keep their promises to invest money in

    Company A for R&D. Instead, in a series of PIPE financings, which included warrants for

    additional shares, done between February 24 and March 12, 2012, they limited their investment

    to keep the business operating at a minimal level and to fund Maza's and Keller's generous

    compensation, forcing Company A to abandon its R&D efforts entirely bymid-2012. Kelley's

    compensation snore than doubled once he began working with Honig and Honig's associates,

    whereas Maza's annual compensation ranged from $300,000 to $600,000.

           69.          Honig, Brauser, and Frost also used the financings to amass more, ever-

    cheaper Company A shares, and although the financings did nothing to enhance Company A's

    continued growth, Maza and Keller went along with them because both were promised, and

    ultimately awarded, substantial salaries as well as millions of Company A shares, by Company

    A's real control persons, which included Honig, Brauser, Frost, Stetson and Groussman.

           70.          By April 1, 2013, and pursuant to an agreement to acquire, hold or sell their

    shares in concert, Honig, Frost, Brauser, Maza, Keller, and the Frost associate had amassed

    44,818,312 shares, or almost 71% of the Company A shares outstanding, with Honig alone

   holding 5,542,654 shares, or 8.8% of the company's outstanding shares. Yet, even though

    Company A filed an amendment to its Form 10-K annual report for the 2012 fiscal year on

    September 13, 2013, signed by Maza, Keller, and the third board member, for the specific

   purpose of updating the beneficial ownership table, the annual report failed to disclose the



                                                      19
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   20 of 53Page 43 of 120


    existence of the Honig-allied group, which beneficially owned nearly three-quarters of Company

    A's outstanding shares.

           71.          On July 16, 2012, Company A Labs CEO —who had been ousted from

    Company A by Honig and Brauser with Keller's assistance —sued Company A, Honig, Brauser,

    Maza, and Frost. Brauser, who was not an officer or director of Company A, took the lead in

    negotiating a settlement on behalf of Company A, frequently updating Honig and Frost on his

    negotiations. In September 2013, Brauser and Honig came to terms with Company A Labs CEO,

    agreeing to pay hiin $2 million in return for his relinquishing his claim to the Company A shares

    he had been promised in the merger, and that he had never received. Maza then ratified the

    settlement terms~on September 5, 2013.

                   2.       The Company A Pump andDump

           72.          In preparation for the Company A pump and dump, during August and

    September, 2013, Stetson, at Honig's direction, deposited in a brokerage account almost 4

    million Company A shares that had been issued to Honig. Stetson worked closely with Honig,

    Brauser, and Frost and knew how much Company A stock they controlled, and that Honig and

    Brauser were directing Company A's inanageinent and policies. In connection with the deposit

    of these shares, Stetson submitted Honig's signed answers to the broker's questionnaire, falsely

    denying any relationship between Honig and Company A or its affiliates. At the time that

    Stetson made that submission, and Honig signed it, each knew, or was reckless in not knowing,

    that Honig was an affiliate of Company A because Company A was under Honig's control.

           73.          On September 4, 2013, Stetson facilitated the issuance of false attorney opinion

    letters to Company A's transfer agent in order to remove restrictive legends from Honig's share

    certificates. These opinion letters contained the material misrepresentation that Honig was not



                                                     20
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   21 of 53Page 44 of 120


    an affiliate of Company A, a representation that Stetson knew, or was reckless in not knowing,

    was false, given what he knew about Honig's control over Company A's management and

    polices.

           74.        As part of the process for depositing Honig's shares with a broker, and in

    preparation. for the pump and dump, CEO Maza was also required to issue a letter to confirm the

    authenticity of the stock certificates. In a letter to the broker-dealer, dated September 10, 2013,

    Maza wrote "[w]e further acknowledge and agree that there is no other agreement or

    understanding between Barry Honig and [Company A] that would preclude Barry Honig from

    selling or otherwise disposing of shares represented above." Maza knew, or was reckless in not

    knowing, that this statement was false because Honig was an affiliate of Company A, and that, as

    an affiliate, Honig's ability to sell his Company A shares would be subject, under the federal

    securities laws, to volume limitations.

           75.        Once the restrictions were lifted from Honig's shares and. the shares were

    deposited into a brokerage account, Honig was ready to sell them. In September 2013, Honig

    directed his associate, O'Rourke, to reach out to Ford, a seasoned stock promoter who used his

    platform on the Seeking Alpha website to share his purportedly independent investment analysis

    of selected companies. O'Rourke contacted Ford and proposed that Ford write an article on the

    Seeking Alpha website promoting Company A in exchange for below-market price Company A

    shares. At that time, Honig, Frost, Brauser, Stetson, Groussman, O'Rourke, Keller, Maza, and

    the Frost associate board member owned about 71% of the outstanding Company A shares, and

    the market for Company A was virtually nonexistent (with zero volume on September 20, 2013).

    O'Rourke instructed Ford to write a favorable article about Company A emphasizing Frost's

   involvement (because Frost was known as a billionaire and successful biotech investor) and the



                                                     21
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   22 of 53Page 45 of 120


    supposed rosy prospects of Company A's R&D.

           76.         On September 23, 2013, Honig and some associates began trading Company A

    shares to create the appearance of market activity and interest in Company A in advance of the

   planned Ford article. That day, the trading volume of Company A shares soared to 302,000 from

    zero volume the previous day.

           77.         The September 23rd trading also gave Honig a way to surreptitiously pay Ford

    for his upcoming favorable article on Company A. O'Rourke called Ford and told him to put in

   buy orders for Company A stock at $0.40 in order to ensure his order was executed against the

    corresponding sell order placed by Honig. Honig then sold 180,000 Company A shares to Ford at

    $0.40 in a coordinated trade, a price well below the price at which these shares otherwise traded

    during that day.

           78.         O'Rourke joined the trading at the end of the trading day on September 23rd to

    "mark the close," i.e., to ensure that the last price of the day would be higher, giving the false

   impression that Company A's share price was on an upward trajectory. Specifically, at 3:58 pm

    that day, O'Rourke, through his entity ATG, placed a bid to buy Company A shares at $0.68, a

    significantly higher price than the prior buy order at $0.55, which had been entered at about 3:06

    pm. Another Honig associate, who had purchased shares from Honig earlier in the day, placed a

    corresponding sell order to complete the transaction at the inflated price.

           79.         In further preparation for the publication of the Ford article touting Company

    A, and to enhance the false picture of an active market for the stock, near the end of the trading

    day on September 26th, Honig and his associates engaged in a series of coordinated trades. For

    example, the Barry &Renee Honig Charitable Foundation, controlled by Honig, sold Company

    A shares to a Honig associate at $0.68, and two minutes later Groussman's entity Melechdavid



                                                     22
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   23 of 53Page 46 of 120


    executed a transaction against ATG, O'Rourke's entity, at $0.68.

           80.       Less than half an hour before market close on September 26, 2013, as directed

   by O'Rourke and Honig, and after review by Keller, Ford published a materially misleading

   promotional article on Seeking Alpha, titled "Opko and Its Billionaire CEO Invested in Company

    A." Ford presented a bullish outlook for Company A and concluded that "Company A should be

    trading for more than twice today's valuation." In the article, which included a question and

    answer interview of Keller, Ford quoted Keller touting the benefits of Company A's Qusomes

    technology. Keller misleadingly stated that Company A had a formulation ready for testing to be

   brought to the billion-dollar injectable drug market. Yet, as Keller knew, as of summer 2012, all

    R&D efforts had been shut down without the successful formulation of an injectable drug and

    Company A had ceased all efforts to develop this technology in mid-2012.

           81.       Ford's article failed to disclose that he had been compensated by Honig for

    writing the article, through Honig's sale to hiin ofbelow-market Company A shares on

    September 23, a material omission. Instead, Ford included a disclaimer that merely disclosed "I

    am long [Company A]. I wrote this article myself, and it expresses my own opinions.I am not

   receivin~pensation for it (other than from Seeking Alpha.Ihave no business relationship

    with any company whose stock is mentioned in this article." (Emphasis added.)

           82.        The market reacted strongly to the Company A promotion: the trading volume

    of Company A stock rose from approximately 1,100 shares on September 25, 2013 to over 4.5

   million shares on September 27, 2013 and to more than 6 million shares on October 2, 2013.

    The share price increased from an average of about $0.48 during August 2013 to an intraday

   price of $0.97 on October 17, 2013.

           83.       Between the start of the promotion following the publication of Ford's article



                                                   23
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   24 of 53Page 47 of 120


    on September 26, 2013 and December 31, 2013, Honig and his associates sold shares into the

   inflated market for proceeds of approximately $9,260,000:

                            Com any A Pump and Dum Proceeds
        Defendants                 Trade Dates  Net Quantity                     Proceeds
                                   (2013)        Sold
        Honi                       9/23 — 12/16  (5,892,689)                      $3,416,455.17
        Brauser and Grander        9/27 — 12/23  (2,128,316)                      $1,137,775.46
        Frost                      10/1 — 10/4   (1,987,991)                      $1,085,321.74
        Groussman and              9/26 — 10/14  (1,229,166)                      $677,272.37
        1Vlelechdavid
        Stetson and SCI            9/27 — 12/18  (500,000)                        $279,859.68
        O'Rourke and ATG           9/23 — 12/27  (250,000)                        $148,443.68
        Al ha Capital              10/3 — 11/27  (3,772,200)                      $2,513,724.08
        Total                                    (15,760,362)                     $9,258,852.1.8

           84.          No registration statement was then in effect for any of Honig's, Brauser's,

   Frost's or Groussman's sales in the September through December 2013 period. No exemption

    from registration was available to any of them, or their entities. Moreover, since Company A did

    not trade on a national securities exchange, as affiliates of Company A, these Defendants could

    only lawfully sell 1% of the company's total shares outstanding in any three-month period. As

    of September 2013, Company A had approximately 63 million shares outstanding, and as of

   November 15, 2013, it had approximately 75 million shares outstanding. Because Honig,

    Brauser, Frost, and Groussman, and their respective entities, were under common control with

    Company A, each was an affiliate of Company A, and each sold shares in excess of the

    applicable volume limitations.

                   3.       Alpha's Company A Sales

           85.          Alpha frequently co-invested with Honig, and participated in several rounds of

    the Company A PIPE financings, resulting in Company A's issuance of millions of shares to

    Alpha at steeply discounted prices in January 2012, Apri12013 and September 2013.

           86.          On September 5, 2013, when Honig and Brauser reached their settlement with

                                                      24
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   25 of 53Page 48 of 120


   Company A's CEO, by which he disavowed his ownership of the 6,650,000 shares to which he

   had been entitled, Alpha purchased 1.5 million of those shares at $0.15 per share, with the

   intention of selling the shares into the inflated market created by the Honig-orchestrated

   promotion. Company A issued the shares to Alpha on September 23, 2013, days before the Ford

    article appeared on Seeking Alpha. On October 29, 2013, Alpha obtained an attorney opinion

   letter that it supplied to Company A's transfer agent so that the transfer agent would remove the

   restrictive legend from the share certificate. The attorney opinion letter — as Alpha knew or was

   reckless in not knowing —falsely represented that Alpha had held the shares for at least 6 months

    and that the shares could be sold in accordance with the Securities Act Rule 144 safe harbor, as

    exempt from the registration provisions.

           87.          Between October 3, 2013 and November 18, 2013, Alpha, in lockstep with

   Honig, Brauser, Frost, Groussman, O'Rourke, and Stetson (and their respective entities), sold 3.7

   million Company A shares for proceeds of $2,513,724, including virtually all of the shares Alpha

   had obtained in September 2013.

                 B. The Company B Scheme

                   1.       Honig and Associates SecNetly Obtain Cof~zpany B Shares

           88.          During 2015 and 2016, Honig and his associates used Company B, a publicly

    traded shell, as another vehicle for apump-and-dump scheme. Honig and his partners used

    many of the same tactics they had employed in the Company A scheme: they bought cheap

    shares, intending to exercise control over the management and polices of the company; exercised

    that control; orchestrated a misleading promotion of the company that drove up the stock price

    and the trading volume of the company's shares; and dumped their shares for a profit in the

   inflated market. Despite their control over various actions taken by Company B, and their

    agreement to buy, hold and/or sell their shares in concert, Honig and his associates —this time

                                                    25
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   26 of 53Page 49 of 120


    including Groussman, Brauser, Stetson and O'Rourke —took numerous steps to conceal their

   involvement, and to perpetuate the false appearance that the company was actually being

    controlled by its CEO.

           89.        In 2015, Honig and his associates began planning the pump-and-dump of

    Company B's shares. Honig set the scheme in motion on September 26, 2015 when he informed

    Stetson that "[w]e need to put together a term sheet for Company B," and outlined proposed

    terms of the arrangement. Honig directed Stetson to send the proposal to Ladd, Company B's

    CEO. The deal contemplated the issuance of 2.8 million Company B shares, along with warrants

    to acquire an additional 5.6 million shares, subject to a 4.99% conversion blocker. This deal

    structure allowed the investors repeatedly to convert and sell their shares while appearing

    individually to stay below the 5%threshold ownership at which Exchange Act Section 13(d)

    required public disclosure of holdings. By ostensibly staying below the 5%ownership threshold,

    and evading the public reporting requirements, Honig and his associates increased the likelihood

    that they could disguise their scheme to pump up the price of Company B's shares in anticipation

    of a profitable sell-off to unsuspecting investors.

           90.         Ladd was fully aware of Honig and his associates' combined interest in, and

    control over, the company, but failed to disclose it in Company B's public filings. On October 1,

    2015, Ladd einailed Honig that "NYSE MKT wants to know the buyers. $175,000 x 4 investors

    will be each at 4.9%. . . ." Honig replied that same day, copying Brauser and Stetson, that he

    would "get back to you with names shortly for now use Barry Honig Mike Brauser OBAN [an

    LLC created by Stetson]." On October 5, 2015, Stetson provided Company B with the investors

    who would participate in the financing, which included GRQ (Honig), Melechdavid

    (Groussman), Grander (Brauser), ATG (O'Rourke) and SCI (Stetson).



                                                     26
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   27 of 53Page 50 of 120


           91.          The Honig-led financing ultimately provided $700,000 to Company B (the

   "October 2015 Company B Financing"). On October 8, 2015, Company B filed a Fonn 8-K

    disclosing that the company had "entered into separate subscription agreements . . .with

    accredited investors . . .relating to the issuance and sale of $700,000 of units . . ." In keeping

    with Honig's desire to conceal the large ownership stake of his team, Ladd did not disclose the

   investors' names in the Form 8-K.

                   2.       The Compaizy B Punzp andDump in February 2016

           92.          Having coordinated the accumulation of stock with Groussman, Brauser,

    Stetson and O'Rourke, Honig, with his partners' knowledge and consent, then secretly paid for a

    promotion that included materially misleading information and was supported by his own

    manipulative trading activity.

           93.          On or around January 21, 2016, by which tune Honig, Groussman, Brauser,

    Stetson and O'Rourke had acquired at least 16.3% of Company B's outstanding stock, Honig

    directed Ladd to wire $125,000 to a well-known stock promoter as an up-front payment for the

    promotion of Company B. Shortly after the payment for the stock promotion, on February 3,

    2016, an article was published online touting Company B's positive prospects in social and real

    money gaming sites and intellectual property relating to slot machines. The article did not

    disclose that the author had been paid by Company B — at Honig's direction — to write the article.

    After the article was published on February 3, 2016, there was a 7000% increase from the

    previous day's trading volume, and an intraday price increase of over 60%. Honig, Ladd,

    Stetson, and O'Rourke sold over 430,000 shares into this inflated market for proceeds of

    approximately $198,800.




                                                     27
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   28 of 53Page 51 of 120


          Com an B Pum and Dum Proceeds, Following Februar 2016 Promotion
    Defendants          Trade Dates (2016) Net Quantity Sold Proceeds
    Honig and GRQ       2/3 — 4/6          (231,050)         $123,154.87
    Stetson             2/3 — 2/11         (40,000)          $20,483.33
    O'Rourke and ATG    2/3 — 2/9          (64,366)          $15,960.72
    Ladd                2/3 — 5/3          (96,072)          $39,204.12
    Total                                  (431,488)         $198,803.04

                          3.     The Company B Pump and Duf~tp in May 2016

            94.      Honig soon identified a potential acquisition target for Company B that would

    give Honig and his associates another way to profit from their interest in Company B. The

    proposed deal involved awell-known cybersecurity innovator who had created a popular

    antivirus software bearing his name ("the Cybersecurity Innovator"). O'Rourke took the lead at

    Honig's direction (and with the knowledge and consent of Groussman, Brauser and Stetson) in

    arranging a deal between Company B and the Cybersecurity Innovator. On March 29, 2016,

    O'Rourke sent the Cybersecurity Innovator a term sheet for the asset purchase of Cybersecurity

   Innovator's company, "CI Company," by an "NYSE listed company." The CI Company

   indicated interest on Apri13, 2016. O'Rourke wrote to Honig on Apri13, 2016 and asked Honig

   if he would "still want to pursue [Cybersecurity Innovator] deal." After Honig replied to

    O'Rourke that same day "Yea!", O'Rourke introduced Ladd to the Cybersecurity Innovator on

    Apri14, 2016, to begin negotiating a transaction between Company B and the Cybersecurity

   Innovator's various business interests.

            95.      Subsequent correspondence between Ladd and O'Rourke and between

    O'Rourke and Honig, reflect the ongoing and significant role Honig and O'Rourke played in

    orchestrating the deal. Company B and the Cybersecurity Innovator agreed to terms on May 8,

    2016.

            96.      On May 9, 2016, at 8:30 a.m., Company B issued a press release announcing
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   29 of 53Page 52 of 120


    its merger with CI Company. In the release, Ladd misleadingly described the Cybersecurity

   Innovator's prior financial success. He falsely claimed that the Cybersecurity Innovator had

    "sold his anti-virus company to Intel for $7.6 billion," suggesting that Company B might achieve

    similar success. Yet, as Ladd knew or was reckless in not knowing, the sale of the Cybersecurity

   Innovator's namesake company to Intel at that price had occurred over a decade after the

    Cybersecurity Innovator's departure from that company.

           97.        Knowing that Ladd's misleading announcement of the deal would be released

   later that morning, on May 9, 2016, Honig traded in Company B stock to create the misleading

    appearance of market liquidity. In pre-market trading that morning, Honig bought and sold small

    quantities of Company B stock dozens of tunes. Joining the effort to paint a false picture of

    legitimate market interest in the stock, Brauser, as well as Groussinan, and his entity,

    Melechdavid, engaged in coordinated trades in Company B stock with Honig in pre-market

    trading that morning.

            98.       That same day, StockBeast.com, a well-known Internet stock promotion

    website, published an article by an unnamed author entitled "[Company B] Beastmode engaged —

    [Cybersecurity Innovator] driving the Bus." The StockBeast.com article touted Company B and

    highlighted the Cybersecurity Innovator's involvement, repeating Ladd's materially false claim

    that the Cybersecurity Innovator had "sold his startup company to Intel for $7.6BB," and

    proclaiming: "This is big big big!"

            99.       This promotion and Honig's, Brauser's and Groussman's manipulative trading

    on May 9 were effective in driving up both volume and price: on May 6, 2016 (the last day of

    trading prior to the promotion), Company B had trading volume of 71,005 shares and a closing

    price of $0.36. On May 9, 2016, the stock closed at $0.49 (representing an increase of 34



                                                     29
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   30 of 53Page 53 of 120


    percent over the prior day's close) with trading volume of snore than 10 million shares. The

    trading volume for Company B stock peaked at 109,384,614 on May 17, 2016 with a closing

    price of $4.15.

           100.            In the days immediately following the announcement of the CI Company

    acquisition, Honig, Brauser, Stetson, Groussman and O'Rourke, pursuant to their agreement to

    buy, hold and/or sell their shares in concert, sold over 9.3 million Company B shares, resulting in

    total proceeds of over $9.4 million:

             Com any B Pump and Dump Proceeds, Following Ma 2016 Promotion
    Defendants           Trade Dates Net Quantity Sold     Proceeds
                         (2016)
    Honig and GRQ        5/9 — 5/20  (3,783,001)           $2,393,915.52
    Brauser and Grander 5/9 — 5/18   (2,137,668)           $3,839,295.64
    Groussman and        5/9 — 5/11  (1,415,870)           $999,873.56
    Melechdavid
    Stetson and SCI      5/9 — 5/12  (750,000)             $660,798.20
    O'Rourke and ATG     5/9 — 5/16  (750,000)             $990,661.97
    Ladd                 5/9 — 5/31  (471,000)             $516,554.08
    Total                            (9,307,539)           $9,401,098.97

                      4.       False Statements by Ho~Zig, Frost, Brauser, Stetson, Groussf~za~z,
                               O'Rourke, and Ladd in Beneficial Ownership and Company B Filings
            101.           Although they were acting in concert, and pursuant to an agreement to do so,

    Honig, Frost, Brauser, Stetson, Groussman and O'Rourke knowingly or recklessly concealed

    their concerted efforts from the investing public. Ladd, with full knowledge of both the Honig

    group's ownership and their direction of the management and policies of Company B, also kept

    their control a secret, signing Company B public filings that did not disclose the full extent of

    their ownership or control. After the October 2015 Company B Financing closed, Honig,

    Groussinan, Brauser, Stetson and O'Rourke as a group collectively owned at least 2.6 million

    shares, or over 16% of the shares outstanding after the issuance, and their obligation to file a

    Schedule 13D under Exchange Act Section 13(d) arose as of October 8, 2015. Moreover, they

                                                        30
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   31 of 53Page 54 of 120


   each had warrants to obtain a total of an additiona14.6 million Company B shares, which, if they

   were all converted, would have resulted in Honig, Groussman, Brauser, Stetson and O'Rourke

    controlling at least 42% of the total coininon shares outstanding at that tune.

           102.       Honig, Groussman, Brauser, Stetson and O'Rourke exercised control over

   Ladd and the management and policies of Company B. For example, on October 1, 2015, Ladd

    asked for and received Honig's direction with respect to how to disclose Honig's group's stock

    acquisitions to the NYSE MKT exchange. O'Rourke, at Honig's direction, negotiated on

    Company B's behalf the terms on which the Cybersecurity Innovator would sell CI Company to

    Company B. Indeed, in emails after the CI Company acquisition, Honig freely accepted credit

    for his role in the transaction. On May 12, 2016, for example, Honig received an email from an

   investment firm congratulating him on the recent transaction: "You're invovlved [sic] with

    [Company B]? Impressive!" Honig responded that he was the "[l]argest shareholder, fund and

   relationship with [the Cybersecurity Innovator]." In early August 2016, Honig also admitted his

    undisclosed role at Company B in a chat conversation with Stetson: "its great in [Company B]

    because we are behind the scenes."

            103.      Because they acted in concert for the purpose of acquiring, holding and

    disposing of Company B shares, each of Honig, Groussman, Brauser, Stetson and O'Rourke was

    a member of a group and considered a single "person" under Exchange Act Section 13(d)(3). As

    group members, each individual was required to satisfy the group's reporting obligation by

    making a Schedule 13D filing disclosing that each was a member of the group and disclosing the

    number of shares each of them beneficially owned. However, none of Honig, Groussman,

    Brauser, Stetson or O'Rourke ever made a Schedule 13D filing disclosing their respective

    ownership or membership in a group, acting intentionally to conceal from the market the size of



                                                     31
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   32 of 53Page 55 of 120


    their group's position and their coordination and thereby to deceive investors.

           104.         Instead, on October 19, 2015, Honig filed a Schedule 13G, claiming only his

    own 6.59% beneficial ownership and falsely stating that the securities "are not held for the

    purpose of or with the effect of changing or influencing the control of the issuer" — a

    representation he knew, or was reckless in not knowing, to be false. Indeed, because Honig and

    his associates exercised control over Company B's management and policies — as Honig

    candidly acknowledged in emails — he was disqualified from making a 13G filing. In February

    2016, Honig filed an amended Schedule 13G disclosing an ownership percentage of 9.1%.

    Brauser filed a Schedule 13G on May 4, 2016, in which he claimed 7.4 %beneficial ownership

    via his entity Grander. In each of these filings, Honig and Brauser also falsely claimed that they

    were passive investors without any intention to influence or change control of the company and

    omitted the fact that each was a member of a group.

           105.         Similarly, in Company B's 2015 Form 10-K filed on April 11, 2016, only

    Honig was disclosed as a beneficial owner, holding 8.6%. Notwithstanding that Ladd knew that

    Honig, Groussman, Brauser, Stetson and O'Rourke were working together, he signed the 2015

    Form 10-K failing to disclose their group beneficial ownership. Ladd also signed a materially

    misleading S-1/A registration statement filed on January 13, 2016 for the 8,400,000 Company B

    shares issued in the October 2015 Company B Financing, failing to disclose the group beneficial

    ownership of GRQ, Grander, Melechdavid, ATG and SCI.

               C. The Company C Scheme

                   I.       Honig and Stetson Obtain Coiatrol of Company C

            106.        In early 2014, Honig identified apublicly-traded shell company that was

    unencumbered by debt or pre-existing convertible debt, and sought an appropriate private

    company for purposes of a reverse merger and pump-and-dump scheme.
                                                     32
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   33 of 53Page 56 of 120


           107.       At or about the same tune, the CEO of Company C ("Company C's CEO") was

   introduced to "Entity H," a frequent co-investor alongside Honig and Brauser. At the time,

    Company C, a private company developing cancer therapies and diagnostic products, was

   looking for funding for its research and development efforts, and Entity H suggested to Company

    C's CEO that he turn Company C into a public company. On July 8, 2014, Company C executed

    a reverse merger of Company C into the shell company Honig had identified. Company C's

    CEO understood that the two lead investors in the transaction were Entity H and HSCI, both of

    which had signed the deal documents. Stetson had described HSCI to Company C's CEO as his

    own investment vehicle. In fact, while Stetson was the sole managing ineinber of HSCI, Honig

    actually owned at least 94% of HSCI, a fact that Stetson did not disclose to Company C's CEO

    or the market.

           108.       In an initial $3 million capital raise in February 2014, in connection with the

    contemplated merger, HSCI invested $1 million and Entity H invested $1.7 million in return for

    a substantial position in the shell. As a result, the stake of Entity H and HSCI (including

    conversion of all warrants) amounted to about 67% of the authorized shares of the newly public

    Company C. The terms of the merger included granting a "Consent Right" to Entity H and its

    affiliates, by which Entity H could block or approve many kinds of Company C transactions,

    including issuing additional shares, any change of control and other basic corporate actions.

           109.       In March and Apri12015, Honig orchestrated two private placement financings

    for Company C: Series D and Series E. Honig determined the amount, source and structure of,

    and participants in, these financings. For example, when deciding whether a potential investor

    could take part in the March 2015 financing round, Company C's CEO explicitly deferred to

    Honig, writing in an email to Honig on March 19, 2015, "[h]e might be another party you might



                                                     33
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   34 of 53Page 57 of 120


   want to allow to invest along with the current group. Viewed this as your choice not mine. That

   is why I asked him to call you."

           110.         The Series D financing closed in late March 2015 and included a buyout of

   Entity H's notes, including the Consent Right, at a favorable purchase price. The investors who

   purchased the notes included various entities owned and controlled by Honig, Stetson,

    O'Rourke, Brauser, Frost, and Groussman: HSCI, Southern Biotech, GR.Q, ATG, Grander, and

   Melechdavid.

           111.         The Series E financing, which closed Apri16, 2015, included warrants, and

   raised $12 million for Company C on terms highly favorable to Honig and his chosen investors,

   including Southern Biotech, and Frost's FGIT and Opko.

                   2.       The Company C Pump aizd Duf~ip iiz April 201S

           112.         One of the goals of the private placement financings, as Honig, Stetson,

    O'Rourke, Brauser, Frost, and Groussman knew, was to generate market interest in Company C

    stock in preparation for a planned stock promotion. On April 3, 2015, O'Rourke, acting at

   Honig's direction, drafted a press release (with input from Company C's CEO, Honig and

   Brauser) announcing the $12 million private placement in which Frost's entities had participated.

   Honig then directed O'Rourke to write a promotional article, which O'Rourke published under

    the pseudonym "Wall Street Advisors" on Seeking Alpha on April 8, 2015 at 11:13 a.in. The

    article, titled "Opko Spots Another Overlooked Opportunity in Company C Therapeutics,"

   highlighted Opko's and Frost's investment in Company L. Despite his involvement in

    facilitating the Company C financing and his extensive business relationships with Honig,

    Stetson, Brauser, and Frost, in his article, O'Rourke knowingly and falsely claimed that "[t]he

    author has no business relationship with [Company C]." He also knowingly and falsely claimed



                                                     34
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   35 of 53Page 58 of 120


   that he was "not receiving compensation for [writing the article]."

           113.          Anticipating the release of O'Rourke's Seeking Alpha article, ATG,

   Melechdavid, and O'Rourke engaged in early trading of Company C shares on April 8, 2015

    with the intention of creating a false appearance of market interest in the stock. That trading

   included at least one matched trade, with Melechdavid submitting the buy order and ATG

    submitting the sell order for the same price at 9:38 a.in. The share price of Company C opened

    that day at $3.14 and reached $3.73 in the minutes before the promotion was released.

           114.         The promotion was successful. The trading volume of Company C shares rose

    almost 7500% from 8,833 shares on Apri12, 2015 to 667,454 shares on Apri16, 2015, following

    the announcement of the Series E private placement. The volume increased to 858,709 on April

    9, 2015, the day after O'Rourke's article was published. Company C's share price went from a

    closing price of $1.91 on April 1, 2015 to a closing price of $4.30 on Apri19, 2015. The

    Defendants listed below, acting pursuant to their agreement to buy, hold or sell their Company C

    shares in concert, sold shares into the market from April 6 to June 30, 2015 for total proceeds of

    aver $5.5 million, as detailed below:

            Company C Pum and Dump Proceeds, Following Apri12015 Promotion
      Defendants                Trade Dates (2015) Net Quantity Sold Proceeds
      Brauser                   4/13 — 6/30        (576,400)         $1,600,826.76
      Groussman and Melechdavid 4/6 — 6/23         (99,616)          $342,984.59
      Stetson and HSCI          4/6 — 6/30         (1,080,379)       $3,607,248.91
      O'Rourke and ATG          4/8 — 6/30         (30,064)          $69,744.51
      Total                                        (1,786,459)       $5,620,804.77

                   3.       The Company C PunZp andDump in June/July 2015

           115.         In June 2015, when the market for Company C shares had cooled, O'Rourke

    recruited Ford to publish another Company C tout on Ford's blog. On July 1, 2015, Ford

    published an article titled "[Company C]: Near-Term Catalysts Could Push Shares from $2 to


                                                     35
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   36 of 53Page 59 of 120


   over $5." The article contained materially false statements, including that a licensing deal was

   imminent, when it was not, and that there were near-teen therapy development events that could

    take the share price to $5, when. in fact clinical trials were in early stages. Although, as before,

   Honig compensated Ford for writing the blog post, Ford did not disclose that he had been paid.

            116.      Ford's article had the desired impact on the market: Company C trading

    volume increased from 227,182 shares on June 30, 2015 to 798,213 shares on July 2, 2015.

   Likewise Company C's share price went from a closing price of $2.32 on June 30, 2015 to $2.71

    on July 2, 2015. Pursuant to their agreement to buy, hold or dispose of their shares in concert,

    the Defendants listed below sold shares into the market from July 1 to December 31, 2015 for

    proceeds of over $2.7 million, as detailed below.

              Com any C Pum and Dum Proceeds, Following June 2015 Promotion
       Defendants                Trade Dates (2015) Net Quantity Sold Proceeds
       Brauser                   7/1 — 10/7         (363,050)         $749,025.45
       Groussman and Melechdavid 7/15 — 12/18       (212,034)         $243,250.96
       Stetson and HSCI          7/1 — 12/7         (682,539)         $1,525,588.49
       O'Rourke and ATG          7/1 — 12/31        (179,690)         $235,253.20
       Total                                        (1,437,313)       $2,753,118.10

            117.      Honig and Stetson continued to invest in Company C and directed critical

    business choices for Company C. For example, on more than one occasion, Honig or Stetson

    directed Company C's CEO to name Honig's choice to Company C's board. On January 15,

    2015, Honig and Stetson decided that Company C needed to employ different attorneys and

    shortly thereafter directed Company C's CEO which counsel to retain in connection with

    Company C's corporate filings. And on August 15, 2016, at Honig's and Stetson's direction, as

    a condition to HSCI providing additional. financing to Company C, HSCI and Company C's

    CEO executed a letter agreement requiring Company C to hire the public relations firm that

    Honig and Stetson had selected.


                                                      36
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   37 of 53Page 60 of 120


                   4.       False Beneficial Ow~zership Repofts by Ho~zig and Associates

           118.         Given the agreement among Honig, Brauser, Groussman, Frost, Stetson, and

   O'Rourke to buy, hold and/or dispose of their Company C shares in concert; the group's

    direction of Company C management and policies; and their combined share ownership, all of

    the members of the group were required to make Schedule 13D filings that they did not make.

    They did not make the appropriate filings so that the investing public would not discover their

    control over Company C, and to obscure from investors their planned pump-and-dump scheme.

           119.         Stetson and HSCI were obligated to make a Schedule 13D filing as of July

    2014, after Company C became public and they acquired beneficial ownership of more than 5%

    of Company C shares. Similarly, as of the closing of the private placement financings in April

    2015, Groussman (Melechdavid) and O'Rourke (ATG) were each obligated to make a Schedule

    13D filing, disclosing their own respective holdings and that each was a member of the group

    because they were acting with one another and with Stetson, Honig, and Frost for the purpose of

    acquiring, holding or disposing of Company C shares, and collectively owned greater than 5% of

    Company C's outstanding shares.

           120.         Even though Frost and FGIT acquired the Company C shares with an intention

    to control management, Frost and FGIT made a Schedule 13G filing on April 10, 2015

   incorrectly indicating that they were passive investors. Moreover, the Schedule 13G stated that

    Frost and FGIT had a 6.86% ownership percentage, and did not disclose they were working with

    Honig, Stetson, O'Rourke, Brauser, and Groussman, and that they, with the other members of

    their group, sought to direct and control management. Nor did Frost file a Schedule 13D for

    Opko or Southern Biotech, in which those companies should have disclosed both their own

    holdings and that they, too, were each a member of the group. Instead, Frost improperly made



                                                    37
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   38 of 53Page 61 of 120


    four Schedule 13G/A filings on April 10, 2015, February 8, 2016, February 3, 2017, and January

    18, 2018, ignoring the fact that he was ineligible to file a Schedule 13G because he was not a

   passive investor.

           121.        Other Defendants who invested in Company C also improperly made Schedule

    13G filings, notwithstanding that these Defendants were not passive investors, and also failed to

    disclose their membership in the group, in violation of an express disclosure requirement. For

    example, Honig filed a Schedule 13G on February 17, 2017 disclosing only his 6.22% ownership

    through GRQ; Stetson filed a Schedule 13G on September 19, 2017, disclosing only his 5.64%

    ownership through HSCI, Brauser filed a Schedule 13G on February 2, 2017, disclosing only his

    5.44% ownership through Grander. Each of these Defendants should have made Schedule 13D

    filings because they were not passive investors, and each should have disclosed the existence of a

    group. Additionally, a Schedule 13D filed by Stetson on February 12, 2018, a Schedule 13D

    filed by Honig on February 13, 2018, and a Schedule 13D/A filed by Honig on February 16,

    2018 also failed to disclose the existence of a group.

                                  FIRST CLAIM FOR RELIEF
                  Violations of Section 10(b) of the Exchange Act and Rule lOb-5
          (Against Honig, Stetson, Brauser, O'Rourke, GRQ, Grander, HSCI, and Maza)

           122.        The Commission realleges and incorporates by reference herein each and every

    allegation contained in paragraphs 1 through 121 of this Complaint.

           123.        By engaging in the acts and conduct described in this Complaint, Defendants

    Honig, Stetson, Brauser, O'Rourke, GRQ, Grander, HSCI, and Maza, with scienter, directly or

   indirectly, singly or in concert, by use of the means or instruments of transportation or

    communication in interstate commerce, or of the mails, or of the facilities of a national securities

    exchange, in connection with the purchase or sale of Company A, Company Band/or Company
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   39 of 53Page 62 of 120


    C securities, have: (a) employed devices, schemes, or artifices to defraud;

    (b) made untrue statements of material facts or omitted to state material facts necessary in order

    to make the statements made, in light of the circumstances under which they were made, not

    misleading; and/or (c) engaged in acts, practices, or courses of business which operated or would

    operate as a fraud or deceit upon any person.

           124.       By reason of the foregoing, Honig, Stetson, Brauser, O'Rourke, GRQ,

    Grander, HSCI, and Maza, directly or indirectly, singly or in concert, violated Section 10(b) of

    the Exchange Act [15 U.S.C. § 78j(b)] and Rule lOb-5 thereunder [17 C.F.R. § 240.1Ob-5].

                                SECOND CLAIM FOR RELIEF
                      Violations of Section 17(a)(1)-(3) of the Securities Act
          (Against Honig, Stetson, Brauser, O'Rourke, GRQ, Grander, HSCI, and Maza)

           125.       The Commission realleges and incorporates by reference herein each and every

    allegation contained in paragraphs 1 through 121 of this Complaint.

           126.       By engaging in the acts and conduct described in this Complaint, Defendants

    Honig, Stetson, Brauser, O'Rourke, GRQ, Grander, HSCI, and Maza, directly or indirectly,

    singly or in concert, by use of the means or instruments of transportation or communication in

    interstate commerce, in the offer or sale of Company A, Company B, and/or Company C

    securities, have: (a) with scienter, employed devices, schemes, and artifices to defraud; (b)

    knowingly, recklessly or negligently obtained money or property by means of any untrue

    statements of a material fact or omitted to state a material fact necessary in order to make the

    statements made, in the light of the circumstances under which they were made, not misleading;

    or (c) knowingly, recklessly or negligently engaged in transactions, practices, or courses of

    business which operated or would operate as a fraud or deceit upon purchasers of securities of

    Company A, Company B, and/or Company C.



                                                     39
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   40 of 53Page 63 of 120


           127.       By reason of the foregoing, Honig, Stetson, Brauser, O'Rourke, GRQ,

    Grander, HSCI, and Maza, directly or indirectly, singly or in concert, have violated, are

    violating, and unless restrained and enjoined, will continue to violate Sections 17(a)(1)-(3) of the

    Securities Act [15 U.S.C. §§ 77q(a)(1)-(3)].

                                   THIRD CLAIM FOR RELIEF
                  Violations of Section 10(b) of the Exchange Act and Rule lOb-5(b)
                           (Against Frost, FGIT, Ford, Ladd, and Keller)

           128.       The Commission realleges and incorporates by reference herein each and every

    allegation contained in paragraphs 1 through 121 of this Complaint.

           129.       By engaging in the acts and conduct described in this Complaint, Defendants

    Frost, FGIT, Ford, Ladd, and Keller, with scienter, directly or indirectly, singly or in concert, by

    use of the means or instruments of transportation or communication in interstate commerce, or of

    the mails, or of the facilities of a national securities exchange, in connection with the purchase or

    sale of Company A, Company Band/or Company C securities, have made untrue statements of

    material facts or omitted to state material facts necessary in order to make the statements made,

   in light of the circumstances under which they were made, not misleading.

           130.       By reason of the foregoing, Frost, FGIT, Ford, Ladd, and Keller, directly or

   indirectly, singly or in concert, violated Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)]

    and Rule lOb-5(b) thereunder [17 C.F.R. § 240.1Ob-5(b)].

                                   FOURTH CLAIM FOR RELIEF
                           Violations of Section 17(a)(2) of the Securities Act
                            (Against Frost, FGIT, Ford, Ladd, and Keller)

           131.       The Commission realleges and incorporates by reference herein each and every

    allegation contained in paragraphs 1 through 121 of this Complaint.

           132.       By engaging in the acts and conduct described in this Complaint, Defendants



                                                     .~
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   41 of 53Page 64 of 120


   Frost, FGIT, Ford, Ladd, and Keller, knowingly, recklessly or negligently, directly or indirectly,

    singly or in concert, by use of the means or instruments of transportation or communication in

   interstate commerce, in the offer or sale of Company A, Company B, and/or Company C

    securities, have obtained money or property by means of any untrue statements of a material fact

    or omitted to state a material fact necessary in order to make the statements made, in the light of

    the circumstances under which they were made, not misleading.

           133.       By reason of the foregoing, Frost, FGIT, Ford, Ladd, and Keller, directly or

   indirectly, singly or in concert, have violated, are violating, and unless restrained and enjoined,

    will continue to violate Section 17(a)(2) of the Securities Act [15 U.S.C. § 77q(a)(2)].

                                    FIFTH CLAIM FOR RELIEF
              Violations of Section 10(b) of the Exchange Act and Rules lOb-5(a) and (c)
                             (Against ATG, Southern Biotech, and SCI)

            134.      The Commission realleges and incorporates by reference herein each and every

    allegation contained in paragraphs 1 through 121 of this Complaint.

            135.      By engaging in the acts and conduct described in this, Complaint, Defendants

    ATG, Southern Biotech, and SCI, with scienter, directly or indirectly, singly or in concert, by use

    of the means or instruments of transportation or communication in interstate commerce, or of the

    mails, or of the facilities of a national securities exchange, in connection with the purchase or

    sale of Company A, Company Band/or Company C securities, have: (a) employed devices,

    schemes, or artifices to defraud; or (b) engaged in acts, practices, or courses of business which

    operated or would operate as a fraud or deceit upon any person.

            136.      By reason of the foregoing, ATG, Southern Biotech, and SCI, directly or

    indirectly, singly or in concert, violated Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)],

    and Rules lOb-5(a) and (c) thereunder [17 C.F.R. §§ 240.1Ob-5(a) and (c)].



                                                     41
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   42 of 53Page 65 of 120


                                     SIXTH CLAIM FOR RELIEF
                       Violations of Sections 17(a)(1) and (3) of the Securities Act
                               (Against ATG, Southern Biotech, and SCI)

           137.        The Commission realleges and incorporates by reference herein each and every

    allegation contained in paragraphs 1 through 121 of this Complaint.

           138.        By engaging in the acts and conduct described in this Complaint, Defendants

    ATG, Southern Biotech, and SCI directly or indirectly, singly or in concert, by use of the means

    or instruments of transportation or communication in interstate commerce, in the offer or sale of

    Company A, Company B, and/or Company C securities, have (a) with scienter, employed

    devices, schemes, and artifices to defraud; or (b) knowingly, recklessly or negligently engaged in

    transactions, practices, or courses of business which operated or would operate as a fraud or

    deceit upon purchasers of securities of Company A, Company B, and/or Company C.

           139.        By reason of the foregoing, ATG, Southern Biotech, and SCI, directly or

   indirectly, singly or in concert, have violated, are violating, and unless restrained and enjoined,

    will continue to violate Sections 17(a)(1) and (3) of the Securities Act [15 U.S.C. §§ 77q(a)(1)

    and (3)].

                                   SEVENTH CLAIM FOR RELIEF
                                Aiding and Abetting Violations of Section
                   10(b) of the Exchange Act and Rules lOb-5(a) and (c) Thereunder
                (Against Frost, Groussman, FGIT, Melechdavid, Opko, Ladd, and Keller)

           140.        The Commission realleges and incorporates by reference herein each and every

    allegation contained in paragraphs 1 through 121 of this Complaint.

           141.        By engaging in the acts and conduct described in this Complaint, Defendants

    Frost, Groussman, FGIT, Melechdavid, Opko, Ladd, and Keller directly or indirectly, singly or

   in concert, provided knowing and substantial assistance to Honig, Stetson, Brauser, and

    O'Rourke, who, directly or indirectly, singly or in concert with others, in connection with the

                                                    :~►
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   43 of 53Page 66 of 120


   purchase or sale of a security, with scienter, used the means or instrumentalities of interstate

    coininerce or of the mails or of a facility of a national securities exchange to (a) employ devices,

    schemes, or artifices to defraud; and (b) engage in acts, practices, or courses of business which

    operated or would operate as a fraud or deceit upon others.

           142.       By reason of the foregoing, Frost, Groussman, FGIT, Melechdavid, Opko,

   Ladd, and Keller, aided and abetted, and unless restrained and enjoined, will continue aiding and

    abetting, Honig's, Stetson's, Brauser's, and O'Rourke's violations of Section 10(b) of the

   Exchange Act [15 U.S.C. § 78j(b)], and Rules lOb-5(a) and (c) thereunder [17 C.F.R. § 240.1Ob-

    5(a) and (c)] in violation of Section 20(e) of the Exchange Act [15 U.S.C. § 78t(e)].

                                EIGHTH CLAIM FOR RELIEF
          Aiding and Abetting Violations of Sections 17(a)(1) and (3) of the Securities Act
            (Against Frost, Groussman, FGIT, Melechdavid, Opko, Ladd, and Keller)

            143.      The Commission realleges and incorporates by reference herein each and every

    allegation contained in paragraphs 1 through 121 of this Complaint.

           144.       By engaging in the acts and conduct described in this Complaint, Defendants

   Frost, Groussman, FGIT, Melechdavid, Opko, Ladd, and Keller directly or indirectly, singly or

   in concert, provided knowing and substantial assistance to Honig, Stetson, Brauser, and

    O'Rourke, who, directly or indirectly, singly or in concert with others, in the offer or sale of a

    security, used the means or instruments of transportation or communication in interstate

    commerce or used the snails to (a) with scienter employed devices schemes, and artifices to

    defraud; or (b) knowingly, recklessly or negligently engaged in transactions, practices, or courses

    of business which operated or would operate as a fraud or deceit upon purchasers of securities of

    Company A, Company B, and/or Company C.

           145.       By reason of the foregoing, Frost, Groussman, FGIT, Melechdavid, Opko,



                                                     43
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   44 of 53Page 67 of 120


    Ladd, and Keller, aided and abetted, and unless restrained and enjoined, will continue aiding and

    abetting Honig's, Stetson's, Brauser's, and O'Rourke's violations of Sections 17(a)(1) and (3) of

    the Securities Act [15 U.S.C. §§ 77q(a)(1) and (3)], in violation of Section 15(b) of the Securities

    Act [15 U.S.C. § 77o(b)].

                                  NINTH CLAIM FOR RELIEF
                         Violations of Section 9(a)(1) of the Exchange Act
             (Against Honig, Brauser, O'Rourke, Groussman, ATG, and Melechdavid)

            146.      The Commission realleges and incorporates by reference herein each and every

    allegation contained in paragraphs 1 through 121 of this Complaint.

            147.      By engaging in the acts and conduct described in this Complaint, Defendants

    Honig, Brauser, O'Rourke, Groussman, ATG, and Melechdavid, directly or indirectly, singly or

    in concert , by use of the mails or the means or instrumentalities of interstate commerce, or of a

    facility of a national securities exchange for the purpose of creating a false or misleading

    appearance of active trading in Company A, Company Band/or Company C securities, or a false

    or misleading appearance with respect to the market for Company A, Company Band/or

    Company C securities, entered an order or orders for the purchase and/or sale of such security

    with the knowledge that an order or orders of substantially the same size, at substantially the

    same tune and substantially the same price, for the sale and/or purchase of such security, had

    been or would be entered by or for the same or different parties.

            148.      By virtue of the foregoing, Honig, Stetson, Brauser, O'Rourke, Groussman,

    ATG, and Melechdavid violated, and unless restrained and enjoined, will continue violating

    Section 9(a)(1) of the Exchange Act [15 U.S.C. § 78i(a)(1)].




                                                     ..
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   45 of 53Page 68 of 120


                                   TENTH CLAIM FOR RELIEF
                           Violations of Section 9(a)(2) of the Exchange Act
                                (Against Honig, O'Rourke, and ATG)

           149.       The Commission realleges and incorporates by reference herein each and every

    allegation contained in paragraphs 1 through 121 of this Complaint.

            150.      By engaging in the acts and conduct described in this Complaint, Defendants

    Honig, O'Rourke, and ATG, directly or indirectly, singly or in concert , by use of the mails or

    the means or instrumentalities of interstate commerce, or of a facility of a national securities

    exchange effected, alone or with one or more other persons, a series of transactions in the

    securities of Company Aand/or Company B creating actual or apparent active trading in such

    security, or raising or depressing the price of such security, for the purpose of inducing the

    purchase or sale of such security by others.

            151.      By virtue of the foregoing, Honig, O'Rourke, and ATG violated, and unless

    restrained and enjoined, will continue violating Section 9(a)(2) of the Exchange Act [15 U.S.C. §

    78i(a)(2)]•

                              ELEVENTH CLAIM FOR RELIEF
      Sale of Unregistered Securities in Violation of Sections 5(a) and (c) of the Securities Act
         (Against Honig, Brauser, Groussman, Frost, Grander, Melechdavid, and Alpha)

            152.      The Commission realleges and incorporates by reference herein each and every

    allegation contained in paragraphs 1 through 121 of this Complaint.

            153.      By engaging in the acts and. conduct described in this Complaint, Defendants

    Honig, Brauser, Groussman, Frost, Grander, Melechdavid, and Alpha, directly or indirectly,

    singly or in concert, made use of the means or instruments of transportation or communication in

    interstate commerce or of the mails to offer or sell securities through the use or medium of a

    prospectus or otherwise, or carried or caused to be carried through the mails or in interstate



                                                     45
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   46 of 53Page 69 of 120


    coimnerce, by means or instruments of transportation, securities for the purpose of sale or for

    delivery after sale, when no registration statement had been filed or was in effect as to such

    securities, and when no exemption from registration was applicable. The shares of Company A

    that Honig, Brauser, Groussman, Frost, Grander, Melechdavid, and Alpha offered and sold as

    alleged herein constitute "securities" as defined in the Securities Act and the Exchange Act.

           154.       By reason of the foregoing, Honig, Brauser, Groussman, Frost, Grander,

    Melechdavid, and Alpha have violated and unless restrained and enjoined will continue to violate

    Sections 5(a) and 5(c) of the Securities Act [15 U.S.C. §§ 77e(a) & (c)].

                                 TWELTH CLAIM FOR RELIEF
          Violations of Section 13(d) of the Exchange Act and Rule 13d-1(a) Thereunder
        (Against Honig, Stetson, Brauser, O'Rourke, Groussman, Frost, ATG, FGIT, GRQ,
                 Grander, HSCI, Melechdavid, Opko, Southern Biotech, and SCI)

            155.      The Commission realleges and incorporates by reference herein each and every

    allegation contained in paragraphs 1 through 121 of this Complaint.

           156.       Pursuant to Exchange Act Section 13(d)(1) and Rule 13d-1(a) thereunder,

    persons who directly or indirectly acquire beneficial ownership of more than 5% of a Section 12-

    registered class of equity securities are required to file a Schedule 13D, or, in limited

    circumstances, a Schedule 13G. Section 13(d)(3) plainly states that "act[ing] as a ... group" in

    furtherance of acquiring, holding, or disposing of equity securities is enough to establish the

    group as a single "person." When a group is required to make a Schedule 13D filing, that group

    must "identify all members of the group."

            157.      Defendants Honig, Stetson, Brauser, O'Rourke, Groussman, ATG, GRQ,

    Grander, Melechdavid, and SCI acquired and held beneficial ownership of more than 5%shares

    in Company B from on or about October 8, 2015 to at least on or about May 20, 2016.

            158.      Honig, Stetson, and HSCI acquired and held beneficial ownership of more than

                                                     .~
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   47 of 53Page 70 of 120


    5%shares in Company C from on or about February 2014.

           159.       Honig, Stetson, Brauser, O'Rourke, Groussinan, Frost, ATG, FGIT, GRQ,

    Grander, HSCI, Melechdavid, Opko, Southern Biotech, and SCI acquired and held beneficial

    ownership of more than 5%shares in Company C from on or about April 2015 to at least on or

    about December 2015.

           160.       Honig, Stetson, Brauser, O'Rourke, Groussinan, Frost, ATG, FGIT, GRQ,

    Grander, HSCI, Melechdavid, Opko, Southern Biotech, and SCI were sufficiently interrelated

    that they constituted a group for the purposes of Exchange Act Section 13(d).

           161.       By engaging in the acts and conduct described in this Complaint, Defendants

    Honig, Stetson, Brauser, O'Rourke, Groussman, Frost, ATG, FGIT, GRQ, Grander, HSCI,

    Melechdavid, Opko, Southern Biotech, and SCI were each under an obligation to file with the

    Commission true and accurate reports with respect to their ownership of the Company B and

    Company C securities, and failed to do so.

           162.       By reason of the foregoing, Honig, Stetson, Brauser, O'Rourke, Groussinan,

    Frost, ATG, FGIT, GRQ, Grander, HSCI, Melechdavid, Opko, Southern Biotech, and SCI

    violated, and unless enjoined and restrained will continue to violate, Section 13(d)(1) of the

    Exchange Act [15 U.S.C. § 78m(d)], and Rule 13d-1(a) thereunder [17 C.F.R. § 240.13d-1(a)].

                             THIRTEENTH CLAIM FOR RELIEF
              Aiding and Abetting Violations of Section 13(a) of the Exchange Act and
                               Rules 12b-20 and 13a-1 Thereunder
                                          (Against Ladd)

           163.       The Commission realleges and incorporates by reference herein each and every

    allegation contained in paragraphs 1 through 121 of this Complaint.

           164.       By engaging in the acts and conduct described in this Complaint, Company B

    violated Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)] and Rules 12b-20 [17 C.F.R. §


                                                    47
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   48 of 53Page 71 of 120


    240.12b-20] and 13a-1 [17 C.F.R. § 240.13a-1(a)] thereunder, which require issuers of registered

    securities under the Exchange Act to file annual reports on Fonn 10-K with the Commission that,

    among other things, do not contain untrue statements of material fact or omit to state material

   information necessary in order to snake the required statements, in the light of the circumstances

    under which they are made, not misleading.

           165.         By engaging in the acts and conduct described in this Complaint, Defendant

    Ladd provided knowing and substantial assistance to Company B's filing of a materially false

    and misleading annual report on Form 10-K.

           166.         By reason of the foregoing, Ladd aided and abetted, and unless restrained and

    enjoined, will continue aiding and abetting, Company B's violations of Section 13(a) of the

    Exchange Act [15 U.S.C. § 78m(a)], and Rules 12b-20 [17 C.F.R. § 240.12b-20] and 13a-1(a)

    thereunder [17 C.F.R. § 240.13a-1(a)], in violation of Section 20(e) of the Exchange Act [15

    U.S.C. § 78t(e)].

                            FOURTEENTH CLAIM FOR RELIEF
              Aiding and Abetting Violations of Section 15(d) of the Exchange Act and
                                     Rule 15d-1 Thereunder
                                    (Against Maza and Keller)

           167.         The Commission realleges and incorporates by reference herein each and every

    allegation contained in paragraphs 1 through 121 of this Complaint.

           168.         By engaging in the acts and conduct described in this Complaint, Company A

    violated Section 15(d) of the Exchange Act [15 U.S.C. § 78o(d)] and Rule 15d-1 thereunder [17

    C.F.R. § 240.15d-1], which require issuers of registered securities under the Securities Act to file

    annual reports on Form 10-K with the Commission that, among other things, do not contain

    untrue statements of material fact or omit to state material information necessary in order to

    make the required statements, in the light of the circumstances under which they are made, not

                                                     ~;
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   49 of 53Page 72 of 120


    misleading.

           169.       By engaging in the acts and conduct described in this Complaint, Defendants

   Maza and Keller provided knowing and substantial assistance to Company A's filing of a

   materially false and misleading annual report on Fonn 10-K.

           170.       By reason of the foregoing, Maza and Keller aided and abetted, and unless

    restrained and enjoined, will continue aiding and abetting, Company A's violations of Section

    15(d) of the Exchange Act [15 U.S.C. § 78o(d)] and Rule 15d-1 thereunder [17 C.F.R. §

    240.15d-1], in violation of Section 20(e) of the Exchange Act [15 U.S.C. § 78t(e)].

                                 FIFTEENTH CLAIM FOR RELIEF
                            Violations of Section 17(b) of the Securities Act
                                            (Against Ford)

           171.       The Commission realleges and incorporates by reference herein each and every

    allegation contained in paragraphs 1 through 121 of this Complaint.

           172.       By engaging in the acts and conduct described in this Complaint, Defendant

    Ford directly or indirectly, singly or in concert, by use of the means or instruments of

    transportation or communication in interstate commerce, or by the use of the mails, in the offer

    or sale of Company A, and/or Company C securities, has published, given publicity to, or

    circulated any notice, circular, advertisement, newspaper, article, letter, investment service, or

    communication which, though not purporting to offer a security for sale, described such security

    for a consideration received or to be received, directly or indirectly, from an issuer, underwriter,

    or dealer, without fully disclosing the receipt, whether past or prospective, of such consideration

    and the amount thereof.

           173.       By reason of the foregoing, Ford, directly or indirectly, has violated, is

    violating, and unless restrained and enjoined, will continue to violate Section 17(b) of the


                                                     .•
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   50 of 53Page 73 of 120


    Securities Act [15 U.S.C. § 77q(b)].

                                        PRAYER FOR RELIEF

           WHEREFORE, the Commission respectfully requests that the Court grant the following

    relief, in a Final Judgment:

                                                     I.

           Finding that Defendants violated the federal securities laws and rules promulgated

    thereunder as alleged against them herein;

                                                    II.

           Permanently restraining and enjoining Honig, Brauser, Frost, Groussman, Grander,

    Melechdavid, and Alpha, their agents, servants, employees and attorneys and all persons in

    active concert or participation with them who receive actual notice of the injunction by personal

    service or otherwise, and each of them, from violating, directly or indirectly, Sections 5(a) and

    (c) of the Securities Act [15 U.S.C. §§ 77e(a) and (c)];

                                                   III.

           Permanently restraining and enjoining Honig, Stetson, Brauser, O'Rourke, Frost,

    Groussman, Ladd, Maza, Keller, Ford, ATG, FGIT, GRQ, Grander, HSCI, Melechdavid, Opko,

    Southern Biotech, and SCI, their agents, servants, employees and attorneys and all persons in

    active concert or participation with them who receive actual notice of the injunction by personal

    service or otherwise, and each of them, from violating, directly or indirectly, Section 17(a) of the

    Securities Act [15 U.S.C. § 77q(a)];




                                                     50
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   51 of 53Page 74 of 120


                                                   IV.

           Permanently restraining and enjoining Ford, his agents, servants, employees and

    attorneys and all persons in active concert or participation with them who receive actual notice of

    the injunction by personal service or otherwise, and each of them, from violating, directly or

   indirectly, Section 17(b) of the Securities Act [15 U.S.C. § 77q(b)];

                                                    V.

           Permanently restraining and enjoining Honig, Brauser, O'Rourke, Groussman, ATG, and

    Melechdavid, their respective agents, servants, employees and attorneys and all persons in active

    concert or participation with them, who receive actual notice of the injunction by personal

    service or otherwise, and each of theirs, from future violations of Section 9(a) of the Exchange

    Act [15 U.S.C. § 78i(a)].

                                                    VI.

           Permanently restraining and enjoining Honig, Stetson, Brauser, O'Rourke, Frost,

    Groussman, Ladd, Maza, Keller, Ford, ATG, FGIT, GRQ, Grander, HSCI, Melechdavid, Opko,

    Southern Biotech, and SCI, their respective agents, servants, employees and attorneys and all

    persons in active concert or participation with them, who receive actual notice of the injunction

    by personal service or otherwise, and each of them, from future violations of Section 10(b) of the

    Exchange Act [15 U.S.C. § 78j(b)] and Rule lOb-5 thereunder [17 C.F.R. § 240.1Ob-5];

                                                   VII.

           Permanently restraining and enjoining Honig, Stetson, Brauser, O'Rourke, Frost,

    Groussman, ATG, FGIT, GRQ, Grander, HSCI, Melechdavid, Opko, Southern Biotech, and SCI,

    their respective agents, servants, employees and attorneys and all persons in active concert or

    participation with them, who receive actual notice of the injunction by personal service or



                                                    51
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   52 of 53Page 75 of 120


    otherwise, and each of them, from future violations of Section 13(d) of the Exchange Act [15

   U.S.C. § 78in(d)] and Rule 13d-1(a) thereunder [17 C.F.R. § 240.13d-1(a)];

                                                  VIII.

           Permanently restraining and enjoining Ladd, his respective agents, servants, employees

    and attorneys and all persons in active concert or participation with them, who receive actual

   notice of the injunction by personal service or otherwise, and each of them, from future

    violations of Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)] and Rules 12b-20 [17

    C.F.R. § 240.12b-20] and 13a-1 thereunder [17 C.F.R. § 240.13a-1];

                                                  IX.

           Permanently restraining and enjoining Maza and Keller, their respective agents, servants,

    employees and attorneys and all persons in active concert or participation with them, who

   receive actual notice of the injunction by personal service or otherwise, and each of them, from

    aiding and abetting future violations of Section 15(d) of the Exchange Act [15 U.S.C. § 78o(d)]

    and Rule 15d-1 thereunder [17 C.F.R. § 240.15d-1];

                                                    /~

           Permanently barring Ladd, Maza and Keller from acting as an officer or director of a

   public company pursuant to Section 20(e) of the Securities Act [15 U.S.C. § 77t(e)] and Section

    21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)];



           Permanently prohibiting all Defendants from participating in any offering of penny stock

   pursuant to Section 20(g) of the Securities Act [15 U.S.C. § 77t(g)] and Section 21(d)(6) of the

    Exchange Act [15 U.S.C. § 78u(d)(6)].




                                                    52
Case 1:20-cv-23626-DPG
              Case 1:18-cv-08175
                          DocumentDocument
                                   1 Entered
                                           1 on
                                              Filed
                                                 FLSD
                                                    09/07/18
                                                       Docket Page
                                                              08/31/2020
                                                                   53 of 53Page 76 of 120


                                                     XII.

            Ordering Defendants to disgorge all of the ill-gotten gains from the violations alleged in

   this complaint, and ordering them to pay prejudgment interest thereon;

                                                    XIII.

            Ordering Defendants to pay civil money penalties pursuant to Section 20(d)(2) of the

   Securities Act [15 U.S.C. § 77t(d)(2)] and Section 21(d)(3) of the Exchange Act [15 U.S.C.

    §78u(d)(3)]; and

                                                    XIV.

            Granting such other and further relief as this Court deems just and proper.

                                                 JURY DEMAND

            Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Commission demands

    trial by jury as to all issues so triable.



   Dated: September 7, 2018
         New York, New York

                                                    Sanjay Wadhwa
                                                    Michael Paley
                                                    Charu Chandrasekhar
                                                    Nancy Brown
                                                    Katherine Bromberg
                                                    Jon Daniels
                                                    Attorneys for Plaintiff
                                                    SECURITIES AND EXCHANGE COMMISSION
                                                    New York Regional Office
                                                    200 Vesey Street, Suite 400
                                                    New York, New York 10281-1022
                                                    (212) 336-1023 (Brown)
                                                    Email: BrownN@sec.gov




                                                      53
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 77 of 120




                                EXHIBIT 2
Case 1:20-cv-23626-DPG
            Case 1:18-cv-08175-ER
                          Document 1Document
                                      Entered77
                                             on FLSD
                                                 Filed 01/10/19
                                                       Docket 08/31/2020
                                                                 Page 1 of 13
                                                                           Page 78 of 120



   UNITED STATES DISTRICT COURT                                                                    1/10/2019
   SOUTHERN DISTRICT OF NEW YORK
   ----------------------------------------------------------------------- x
   SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                           :
                                       Plaintiff,                          :
                                                                           :   18 Civ. 8175 (ER)
                     -- against --                                         :
                                                                           :   ECF CASE
   BARRY C. HONIG, JOHN STETSON,                                           :
   MICHAEL BRAUSER, JOHN R. O’ROURKE III,                                  :
   MARK GROUSSMAN, PHILLIP FROST,                                          :
   ROBERT LADD, ELLIOT MAZA, BRIAN KELLER, :
   JOHN H. FORD, ALPHA CAPITAL ANSTALT, ATG :
   CAPITAL LLC, FROST GAMMA INVESTMENTS                                    :
   TRUST, GRQ CONSULTANTS, INC.,                                           :
   HS CONTRARIAN INVESTMENTS, LLC,                                         :
   GRANDER HOLDINGS, INC., MELECHDAVID,                                    :
   INC., OPKO HEALTH, INC.,                                                :
   SOUTHERN BIOTECH, INC., and                                             :
   STETSON CAPITAL INVESTMENTS INC.,                                       :
                                                                           :
                                       Defendants.                         :
   ----------------------------------------------------------------------- x


                              FINAL JUDGMENT AS TO PHILLIP FROST

           The Securities and Exchange Commission having filed a Complaint and Defendant Dr.

   Phillip Frost having entered a general appearance; consented to the Court’s jurisdiction over

   Defendant and the subject matter of this action; consented to entry of this Final Judgment

   without admitting or denying the allegations of the Complaint (except as to jurisdiction and

   except as otherwise provided herein in paragraph VII); waived findings of fact and conclusions

   of law; and waived any right to appeal from this Final Judgment:

                                                            I.

           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

   permanently restrained and enjoined from violating Section 17(a)(2) of the Securities Act of
Case 1:20-cv-23626-DPG
            Case 1:18-cv-08175-ER
                          Document 1Document
                                      Entered77
                                             on FLSD
                                                 Filed 01/10/19
                                                       Docket 08/31/2020
                                                                 Page 2 of 13
                                                                           Page 79 of 120



   1933 (the “Securities Act”) [15 U.S.C. § 77q(a)(2)] in the offer or sale of any security by the use

   of any means or instruments of transportation or communication in interstate commerce or by

   use of the mails, directly or indirectly to obtain money or property by means of any untrue

   statement of a material fact or any omission of a material fact necessary in order to make the

   statements made, in light of the circumstances under which they were made, not misleading.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

   Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

   receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

   officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

   participation with Defendant or with anyone described in (a).

                                                   II.

          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

   permanently restrained and enjoined from violating, directly or indirectly, Section 13(d) of the

   Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78m(d)] and Rule 13d-1(a)

   promulgated thereunder [17 C.F.R. § 240.13d-1(a)] by failing to file with the Commission a

   statement containing the information required by Schedule 13D (as provided in 17 C.F.R. §

   240.13d-101), within 10 days after acquiring directly or indirectly the beneficial ownership of

   more than five percent of any equity security of a class which is specified in Exchange Act Rule

   13d-1(i) [17 C.F.R. § 240.13d-1(i)].

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

   Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

   receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s




                                                    2
Case 1:20-cv-23626-DPG
            Case 1:18-cv-08175-ER
                          Document 1Document
                                      Entered77
                                             on FLSD
                                                 Filed 01/10/19
                                                       Docket 08/31/2020
                                                                 Page 3 of 13
                                                                           Page 80 of 120



   officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

   participation with Defendant or with anyone described in (a).

                                                    III.

          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

   is permanently restrained and enjoined from violating Sections 5(a) and (c) of the Securities Act

   [15 U.S.C. §§ 77e(a) and (c)] by, directly or indirectly, in the absence of any applicable

   exemption:

          (a)     Unless a registration statement is in effect as to a security, making use of any

                  means or instruments of transportation or communication in interstate commerce

                  or of the mails to sell such security through the use or medium of any prospectus

                  or otherwise;

          (b)     Unless a registration statement is in effect as to a security, carrying or causing to

                  be carried through the mails or in interstate commerce, by any means or

                  instruments of transportation, any such security for the purpose of sale or for

                  delivery after sale; or

          (c)     Making use of any means or instruments of transportation or communication in

                  interstate commerce or of the mails to offer to sell or offer to buy through the use

                  or medium of any prospectus or otherwise any security, unless a registration

                  statement has been filed with the Commission as to such security, or while the

                  registration statement is the subject of a refusal order or stop order or (prior to the

                  effective date of the registration statement) any public proceeding or examination

                  under Section 8 of the Securities Act [15 U.S.C. § 77h].

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in



                                                     3
Case 1:20-cv-23626-DPG
            Case 1:18-cv-08175-ER
                          Document 1Document
                                      Entered77
                                             on FLSD
                                                 Filed 01/10/19
                                                       Docket 08/31/2020
                                                                 Page 4 of 13
                                                                           Page 81 of 120



   Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

   receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

   officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

   participation with Defendant or with anyone described in (a).

                                                    IV.

          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

   is permanently barred from participating in an offering of penny stock, including engaging in

   activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or

   attempting to induce the purchase or sale of any penny stock (which is any equity security that

   has a price of less than five dollars, except as provided in Rule 3a51-1 under the Exchange Act

   [17 C.F.R. § 240.3a51-1]); provided, however, that such bar shall not prohibit Defendant from:

   .      (a)     holding or selling the securities of, or providing additional funding to, any issuer

          whose securities are owned by Defendant as of the date of this Final Judgment; provided,

          however, that, any sale of securities hereafter shall be limited to the number of shares of

          such issuer held by Defendant as of the date of this Final Judgment, and, furthermore, for

          any additional funding provided by Defendant hereafter to any such issuer, Defendant

          shall receive debt securities with no current or future equity conversion feature;

          (b)     making recommendations for consideration by management or the Board of

          Directors of OPKO Health, Inc. (“OPKO”) regarding OPKO’s current or future

          investments; or

          (c)     participating in the issuance, offer, purchase, sale, or trading of the securities of

          OPKO, Ladenburg Thalmann Financial Services, Inc., Teva Pharmaceuticals, Inc., Castle

          Brands, Inc., or Vector Group, Ltd.



                                                     4
Case 1:20-cv-23626-DPG
            Case 1:18-cv-08175-ER
                          Document 1Document
                                      Entered77
                                             on FLSD
                                                 Filed 01/10/19
                                                       Docket 08/31/2020
                                                                 Page 5 of 13
                                                                           Page 82 of 120



                                                    V.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable

   for disgorgement of $433,181.06, representing profits gained as a result of the conduct alleged in

   the Complaint, together with prejudgment interest thereon in the amount of $90,206.46, and a

   civil penalty in the amount of $5,000,000 pursuant to Section 20(d)(2) of the Securities Act [15

   U.S.C. § 77t(d)(2)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)].

   Defendant shall satisfy this obligation by paying $5,523,387.52 to the Securities and Exchange

   Commission within 14 days after entry of this Final Judgment.

           Defendant may transmit payment electronically to the Commission, which will provide

   detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

   from a bank account via Pay.gov through the SEC website at

   http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

   cashier’s check, or United States postal money order payable to the Securities and Exchange

   Commission, which shall be delivered or mailed to

          Enterprise Services Center
          Accounts Receivable Branch
          6500 South MacArthur Boulevard
          Oklahoma City, OK 73169

   and shall be accompanied by a letter identifying the case title, civil action number, and name of

   this Court; Dr. Phillip Frost as a defendant in this action; and specifying that payment is made

   pursuant to this Final Judgment.

          Defendant shall simultaneously transmit photocopies of evidence of payment and case

   identifying information to the Commission’s counsel in this action. By making this payment,

   Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

   of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant


                                                     5
Case 1:20-cv-23626-DPG
            Case 1:18-cv-08175-ER
                          Document 1Document
                                      Entered77
                                             on FLSD
                                                 Filed 01/10/19
                                                       Docket 08/31/2020
                                                                 Page 6 of 13
                                                                           Page 83 of 120



   to this Final Judgment to the United States Treasury.

          The Commission may enforce the Court’s judgment for disgorgement and prejudgment

   interest by moving for civil contempt (and/or through other collection procedures authorized by

   law) at any time after 14 days following entry of this Final Judgment. Defendant shall pay post

   judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                                                   VI.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

   incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

   shall comply with all of the undertakings and agreements set forth therein.

                                                   VII.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

   exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

   allegations in the complaint are true and admitted by Defendant, and further, any debt for

   disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

   Final Judgment or any other judgment, order, consent order, decree or settlement agreement

   entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

   securities laws or any regulation or order issued under such laws, as set forth in Section

   523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                  VIII.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

   jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.




                                                    6
Case 1:20-cv-23626-DPG
            Case 1:18-cv-08175-ER
                          Document 1Document
                                      Entered77
                                             on FLSD
                                                 Filed 01/10/19
                                                       Docket 08/31/2020
                                                                 Page 7 of 13
                                                                           Page 84 of 120



                                                  IX.


          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

   Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

           January 10     2019
   Dated: ______________, _____

                                                ____________________________________
                                                Edgardo Ramos, U.S.D.J.




                                                   7
Case 1:20-cv-23626-DPG
            Case 1:18-cv-08175-ER
                          Document 1Document
                                      Entered77
                                             on FLSD
                                                 Filed 01/10/19
                                                       Docket 08/31/2020
                                                                 Page 8 of 13
                                                                           Page 85 of 120
Case 1:20-cv-23626-DPG
            Case 1:18-cv-08175-ER
                          Document 1Document
                                      Entered77
                                             on FLSD
                                                 Filed 01/10/19
                                                       Docket 08/31/2020
                                                                 Page 9 of 13
                                                                           Page 86 of 120
Case 1:20-cv-23626-DPG
           Case 1:18-cv-08175-ER
                         Document Document
                                  1 Entered77
                                            on FLSD
                                               Filed 01/10/19
                                                      Docket 08/31/2020
                                                               Page 10 ofPage
                                                                         13 87 of 120
Case 1:20-cv-23626-DPG
           Case 1:18-cv-08175-ER
                         Document Document
                                  1 Entered77
                                            on FLSD
                                               Filed 01/10/19
                                                      Docket 08/31/2020
                                                               Page 11 ofPage
                                                                         13 88 of 120
Case 1:20-cv-23626-DPG
           Case 1:18-cv-08175-ER
                         Document Document
                                  1 Entered77
                                            on FLSD
                                               Filed 01/10/19
                                                      Docket 08/31/2020
                                                               Page 12 ofPage
                                                                         13 89 of 120
Case 1:20-cv-23626-DPG
           Case 1:18-cv-08175-ER
                         Document Document
                                  1 Entered77
                                            on FLSD
                                               Filed 01/10/19
                                                      Docket 08/31/2020
                                                               Page 13 ofPage
                                                                         13 90 of 120
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 91 of 120




                                EXHIBIT 3
            Case 1:18-cv-08175-ER
Case 1:20-cv-23626-DPG    Document 1Document
                                      Entered78 Filed 01/10/19
                                             on FLSD           Page 1 of 12
                                                      Docket 08/31/2020  Page 92 of 120



   UNITED STATES DISTRICT COURT                                                                    
   SOUTHERN DISTRICT OF NEW YORK
   ----------------------------------------------------------------------- x
   SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                           :
                                       Plaintiff,                          :
                                                                           :   18 Civ. 8175 (ER)
                     -- against --                                         :
                                                                           :   ECF CASE
   BARRY C. HONIG, JOHN STETSON,                                           :
   MICHAEL BRAUSER, JOHN R. O’ROURKE III,                                  :
   MARK GROUSSMAN, PHILLIP FROST,                                          :
   ROBERT LADD, ELLIOT MAZA, BRIAN KELLER, :
   JOHN H. FORD, ALPHA CAPITAL ANSTALT, ATG :
   CAPITAL LLC, FROST GAMMA INVESTMENTS                                    :
   TRUST, GRQ CONSULTANTS, INC.,                                           :
   HS CONTRARIAN INVESTMENTS, LLC,                                         :
   GRANDER HOLDINGS, INC., MELECHDAVID,                                    :
   INC., OPKO HEALTH, INC.,                                                :
   SOUTHERN BIOTECH, INC., and                                             :
   STETSON CAPITAL INVESTMENTS INC.,                                       :
                                                                           :
                                       Defendants.                         :
   ----------------------------------------------------------------------- x


                           FINAL JUDGMENT AS TO OPKO HEALTH, INC.

           The Securities and Exchange Commission having filed a Complaint and Defendant

   OPKO Health, Inc. having entered a general appearance; consented to the Court’s jurisdiction

   over Defendant and the subject matter of this action; consented to entry of this Final Judgment

   without admitting or denying the allegations of the Complaint (except as to jurisdiction); waived

   findings of fact and conclusions of law; and waived any right to appeal from this Final Judgment:

                                                            I.

           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

   permanently restrained and enjoined from violating, directly or indirectly, Section 13(d) of the

   Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78m(d)] and Rule 13d-1(a)
            Case 1:18-cv-08175-ER
Case 1:20-cv-23626-DPG    Document 1Document
                                      Entered78 Filed 01/10/19
                                             on FLSD           Page 2 of 12
                                                      Docket 08/31/2020  Page 93 of 120



   promulgated thereunder [17 C.F.R. § 240.13d-1(a)] by failing to file with the Commission a

   statement containing the information required by Schedule 13D (as provided in 17 C.F.R. §

   240.13d-101), within 10 days after acquiring directly or indirectly the beneficial ownership of

   more than five percent of any equity security of a class which is specified in Exchange Act Rule

   13d-1(I) [17 C.F.R. § 240.13d-1(i)].

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

   Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

   receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

   officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

   participation with Defendant or with anyone described in (a).

                                                   II.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay a

   civil penalty in the amount of $100,000 to the Securities and Exchange Commission pursuant to

   Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]. Defendant shall make this

   payment within 14 days after entry of this Final Judgment.

          Defendant may transmit payment electronically to the Commission, which will provide

   detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

   from a bank account via Pay.gov through the SEC website at

   http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

   cashier’s check, or United States postal money order payable to the Securities and Exchange

   Commission, which shall be delivered or mailed to

          Enterprise Services Center
          Accounts Receivable Branch
          6500 South MacArthur Boulevard
          Oklahoma City, OK 73169


                                                    2
            Case 1:18-cv-08175-ER
Case 1:20-cv-23626-DPG    Document 1Document
                                      Entered78 Filed 01/10/19
                                             on FLSD           Page 3 of 12
                                                      Docket 08/31/2020  Page 94 of 120




    and shall be accompanied by a letter identifying the case title, civil action number, and name of

   this Court; OPKO Health, Inc. as a defendant in this action; and specifying that payment is made

   pursuant to this Final Judgment.

          Defendant shall simultaneously transmit photocopies of evidence of payment and case

   identifying information to the Commission’s counsel in this action. By making this payment,

   Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

   of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

   to this Final Judgment to the United States Treasury. Defendant shall pay post-judgment interest

   on any delinquent amounts pursuant to 28 USC § 1961.

                                                    III.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

   incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

   shall comply with all of the undertakings and agreements set forth therein, including, but not

   limited to, the undertakings to:

                  a.      Establish a “Management Investment Committee” that will make
                  recommendations to an “Independent Investment Committee” of the Board of
                  Directors to handle existing and future strategic minority investments for so long
                  as Dr. Phillip Frost (“Frost”) is a shareholder in or holds any management or
                  board-level position at Defendant.

                  b.      Within thirty (30) days of the date hereof, retain an Independent
                  Compliance Consultant (“ICC”), not unacceptable to the Commission staff to do
                  the following:

                          (i)    Review, within forty-five (45) days of retention, prior strategic
                          minority investments by Defendant made at the suggestion of and in
                          tandem with Frost and advise Defendant on whether filings under
                          Exchange Act Section 13(d) in connection with such investments should
                          be made or amended on the basis of a grouping of such investments by
                          Defendant and Frost, Frost Gamma Investments Trust, The Frost Group
                          LLC, and/or any members of Frost’s immediate family.


                                                     3
            Case 1:18-cv-08175-ER
Case 1:20-cv-23626-DPG    Document 1Document
                                      Entered78 Filed 01/10/19
                                             on FLSD           Page 4 of 12
                                                      Docket 08/31/2020  Page 95 of 120




                          (ii)    Review, within forty-five (45) days of retention, Defendant’s
                          existing policies and procedures to determine whether they are sufficient
                          to ensure compliance with Exchange Act Section 13(d).

                          (iii)   Review, within forty-five (45) days of retention, the independence
                          of the Management Investment Committee and Independent Investment
                          Committee of the Board of Directors solely for purposes of the handling of
                          strategic minority investments.

                          (iv)    Report, within fifteen (15) days of completion of the ICC’s work,
                          findings on the issues set forth in Paragraphs III(b)(i)–(iii) above
                          (including recommendations as to filings, amendments, improvements
                          to policies and procedures and improvements to composition of the
                          Management Investment Committee and Independent Investment
                          Committee of the Board of Directors) to the Commission staff.

                  c.     Implement, within thirty (30) days of receipt of the ICC’s report, the
                  ICC’s recommendations.

                  d.      Certify, in writing, compliance with the undertakings set forth above. The
                  certification shall identify the undertakings, provide written evidence of
                  compliance in the form of a narrative, and be supported by exhibits sufficient to
                  demonstrate compliance. The Commission staff may make reasonable requests
                  for further evidence of compliance, and Defendant agrees to provide such
                  evidence. Defendant shall submit the certification and supporting material to
                  Michael Paley, Esq., with a copy to the Office of Chief Counsel of the
                  Enforcement Division, no later than sixty (60) days from the date of the
                  completion of the undertakings.


                                                   IV.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

   jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.




                                                    4
Case 1:20-cv-23626-DPG    Document 1Document
            Case 1:18-cv-08175-ER     Entered78
                                             on FLSD  Docket 08/31/2020
                                                Filed 01/10/19           Page 96 of 120
                                                               Page 5 of 12



                                                   V.


          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

   Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.


   Dated: -DQXDU\       
          ______________, _____

                                                ____________________________________
                                                (GJDUGR5DPRV86'-




                                                   5
            Case 1:18-cv-08175-ER
Case 1:20-cv-23626-DPG    Document 1Document
                                      Entered78 Filed 01/10/19
                                             on FLSD           Page 6 of 12
                                                      Docket 08/31/2020  Page 97 of 120



   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   ----------------------------------------------------------------------- x
   SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                           :
                                       Plaintiff,                          :
                                                                           :   18 Civ. 8175 (ER)
                     -- against --                                         :
                                                                           :   ECF CASE
   BARRY C. HONIG, JOHN STETSON,                                           :
   MICHAEL BRAUSER, JOHN R. O’ROURKE III,                                  :
   MARK GROUSSMAN, PHILLIP FROST,                                          :
   ROBERT LADD, ELLIOT MAZA, BRIAN KELLER, :
   JOHN H. FORD, ALPHA CAPITAL ANSTALT, ATG :
   CAPITAL LLC, FROST GAMMA INVESTMENTS                                    :
   TRUST, GRQ CONSULTANTS, INC.,                                           :
   HS CONTRARIAN INVESTMENTS, LLC,                                         :
   GRANDER HOLDINGS, INC., MELECHDAVID,                                    :
   INC., OPKO HEALTH, INC.,                                                :
   SOUTHERN BIOTECH, INC., and                                             :
   STETSON CAPITAL INVESTMENTS INC.,                                       :
                                                                           :
                                       Defendants.                         :
   ----------------------------------------------------------------------- x

                          CONSENT OF DEFENDANT OPKO HEALTH, INC.

           1.       Defendant OPKO Health, Inc. (“Defendant”) acknowledges having been served

   with the complaint in this action, enters a general appearance, and admits the Court’s jurisdiction

   over Defendant and over the subject matter of this action.

           2.       Without admitting or denying the allegations of the complaint (except as to

   personal and subject matter jurisdiction, which Defendant admits), Defendant hereby consents to

   the entry of the final Judgment in the form attached hereto (the “Final Judgment”) and

   incorporated by reference herein, which, among other things:

                    (a)      permanently restrains and enjoins Defendant from violations of Section

                             13(d) of the Securities Exchange Act (“Exchange Act”) [15 U.S.C. §

                             78m(d)], and Rule 13d-1(a) thereunder [17 C.F.R. § 240.13d-1(a)];
            Case 1:18-cv-08175-ER
Case 1:20-cv-23626-DPG    Document 1Document
                                      Entered78 Filed 01/10/19
                                             on FLSD           Page 7 of 12
                                                      Docket 08/31/2020  Page 98 of 120



                  (b)     requires Defendant to comply with the undertakings set forth in this

                          Consent and incorporated in the Final Judgment; and

                  (c)     orders Defendant to pay a civil penalty in the amount of $100,000 under

                          Exchange Act Section 21(d)(3) [15 U.S.C. § 78u(d)(3)].

          3.      Defendant agrees that it shall not seek or accept, directly or indirectly,

   reimbursement or indemnification from any source, including but not limited to payment made

   pursuant to any insurance policy, with regard to any civil penalty amounts that Defendant pays

   pursuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof

   are added to a distribution fund or otherwise used for the benefit of investors. Defendant further

   agrees that it shall not claim, assert, or apply for a tax deduction or tax credit with regard to any

   federal, state, or local tax for any penalty amounts that Defendant pays pursuant to the Final

   Judgment, regardless of whether such penalty amounts or any part thereof are added to a

   distribution fund or otherwise used for the benefit of investors.

          4.      Defendant undertakes to:

                  (a)     Establish a “Management Investment Committee” that will make

                          recommendations to an “Independent Investment Committee” of the

                          Board of Directors to handle existing and future strategic minority

                          investments for so long as Dr. Phillip Frost (“Frost”) is a shareholder in or

                          holds any management or board-level position at Defendant.

                  (b)     Within thirty (30) days of the date of the Final Judgment, retain an

                          Independent Compliance Consultant (“ICC”), not unacceptable to

                          Commission staff to do the following:

                                  (i)     Review, within forty-five (45) days of retention, prior
                                  strategic minority investments by Defendant made at the



                                                     2
            Case 1:18-cv-08175-ER
Case 1:20-cv-23626-DPG    Document 1Document
                                      Entered78 Filed 01/10/19
                                             on FLSD           Page 8 of 12
                                                      Docket 08/31/2020  Page 99 of 120



                             suggestion of and in tandem with Frost and advise Defendant on
                             whether filings under Exchange Act Section 13(d) in connection
                             with such investments should be made or amended on the basis of
                             a grouping of such investments by Defendant and Frost, Frost
                             Gamma Investments Trust, The Frost Group LLC, and/or any
                             members of Frost’s immediate family.

                             (ii)    Review, within forty-five (45) days of retention,
                             Defendant’s existing policies and procedures to determine whether
                             they are sufficient to ensure compliance with Exchange Act
                             Section 13(d).

                             (iii)   Review, within forty-five (45) days of retention, the
                             independence of the Management Investment Committee and
                             Independent Investment Committee of the Board of Directors
                             solely for purposes of the handling of strategic minority
                             investments.

                             (iv)   Report, within fifteen (15) days of completion of the ICC’s
                             work, findings on the issues set forth in Paragraphs 4(b)(i)-(iii)
                             above (including recommendations as to filings, amendments,
                             improvements to policies and procedures and improvements to
                             composition of the Management Investment Committee and
                             Independent Investment Committee of the Board of Directors) to
                             Commission staff.

               (c)    Implement, within thirty (30) days of receipt of the ICC’s report, the

                      ICC’s recommendations.

               (d)    Certify, in writing, compliance with the undertakings set forth above. The

                      certification shall identify the undertakings, provide written evidence of

                      compliance in the form of a narrative, and be supported by exhibits

                      sufficient to demonstrate compliance. The Commission staff may make

                      reasonable requests for further evidence of compliance, and Defendant

                      agrees to provide such evidence. Defendant shall submit the certification

                      and supporting material to Michael Paley, Esq., with a copy to the Office

                      of Chief Counsel of the Enforcement Division, no later than sixty (60)




                                                3
            Case 1:18-cv-08175-ER
Case 1:20-cv-23626-DPG   Document 1Document  78 FLSD
                                     Entered on  Filed Docket
                                                       01/10/19  Page 9 of Page
                                                              08/31/2020   12 100 of 120



                           days from the date of the completion of the undertakings.

           5.      Defendant waives the entry of findings of fact and conclusions of law pursuant to

    Rule 52 of the Federal Rules of Civil Procedure.

           6.      Defendant waives the right, if any, to a jury trial and to appeal from the entry of

    the Final Judgment.

           7.      Defendant enters into this Consent voluntarily and represents that no threats,

    offers, promises, or inducements of any kind have been made by the Commission or any

    member, officer, employee, agent, or representative of the Commission to induce Defendant to

    enter into this Consent.

           8.      Defendant agrees that this Consent shall be incorporated into the Final Judgment

    with the same force and effect as if fully set forth therein.

           9.      Defendant will not oppose the enforcement of the Final Judgment on the ground,

    if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

    hereby waives any objection based thereon.

           10.     Defendant waives service of the Final Judgment and agrees that entry of the Final

    Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

    of its terms and conditions. Defendant further agrees to provide counsel for the Commission,

    within thirty (30) days after the Final Judgment is filed with the Clerk of the Court, with an

    affidavit or declaration stating that Defendant has received and read a copy of the Final

    Judgment.

           11.     Consistent with 17 C.F.R. § 202.5(f), this Consent resolves only the claims

    asserted against Defendant in this civil proceeding. Defendant acknowledges that no promise or

    representation has been made by the Commission or any member, officer, employee, agent, or




                                                       4
            Case 1:18-cv-08175-ER
Case 1:20-cv-23626-DPG    Document 1Document
                                      Entered78 Filed 01/10/19
                                             on FLSD           Page 10 ofPage
                                                      Docket 08/31/2020   12 101 of 120



    representative of the Commission with regard to any criminal liability that may have arisen or

    may arise from the facts underlying this action or immunity from any such criminal liability.

    Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

    including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

    that the Court’s entry of a permanent injunction may have collateral consequences under federal

    or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

    other regulatory organizations. Such collateral consequences include, but are not limited to, a

    statutory disqualification with respect to membership or participation in, or association with a

    member of, a self-regulatory organization. This statutory disqualification has consequences that

    are separate from any sanction imposed in an administrative proceeding. In addition, in any

    disciplinary proceeding before the Commission based on the entry of the injunction in this

    action, Defendant understands that it shall not be permitted to contest the factual allegations of

    the complaint in this action.

           12.     Defendant understands and agrees to comply with the terms of 17 C.F.R.

    § 202.5(e), which provides in part that it is the Commission’s policy “not to permit a defendant

    or respondent to consent to a judgment or order that imposes a sanction while denying the

    allegations in the complaint or order for proceedings,” and “a refusal to admit the allegations is

    equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies

    the allegations.” As part of Defendant’s agreement to comply with the terms of Section 202.5(e),

    Defendant: (i) will not take any action or make or permit to be made any public statement

    denying, directly or indirectly, any allegation in the complaint or creating the impression that the

    complaint is without factual basis; (ii) will not make or permit to be made any public statement

    to the effect that Defendant does not admit the allegations of the complaint, or that this Consent




                                                     5
            Case 1:18-cv-08175-ER
Case 1:20-cv-23626-DPG    Document 1Document
                                      Entered78 Filed 01/10/19
                                             on FLSD           Page 11 ofPage
                                                      Docket 08/31/2020   12 102 of 120



    contains no admission of the allegations, without also stating that Defendant does not deny the

    allegations; and (iii) upon the filing of this Consent, Defendant hereby withdraws any papers

    filed in this action to the extent that they deny any allegation in the complaint. If Defendant

    breaches this agreement, the Commission may petition the Court to vacate the Final Judgment

    and restore this action to its active docket. Nothing in this paragraph affects Defendant’s: (i)

    testimonial obligations; or (ii) right to take legal or factual positions in litigation or other legal

    proceedings in which the Commission is not a party.

            13.     Defendant hereby waives any rights under the Equal Access to Justice Act, the

    Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to

    seek from the United States, or any agency, or any official of the United States acting in his or

    her official capacity, directly or indirectly, reimbursement of attorney’s fees or other fees,

    expenses, or costs expended by Defendant to defend against this action. For these purposes,

    Defendant agrees that Defendant is not the prevailing party in this action since the parties have

    reached a good faith settlement.

            14.     Defendant agrees that the Commission may present the Final Judgment to the

    Court for signature and entry without further notice.




                                                        6
Case 1:20-cv-23626-DPG    Document 1Document
            Case 1:18-cv-08175-ER     Entered78
                                             on FLSD  Docket 08/31/2020
                                                Filed 01/10/19 Page 12 ofPage
                                                                          12 103 of 120
Case 1:20-cv-23626-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 104 of 120




                                EXHIBIT 4
Case 1:20-cv-23626-DPG    Document 1Document
            Case 1:18-cv-08175-ER     Entered152
                                             on FLSD
                                                 FiledDocket 08/31/2020
                                                       07/10/19  Page 1 ofPage
                                                                           16 105 of 120



    81,7('67$7(6',675,&7&2857
    6287+(51',675,&72)1(:<25.
     [                    7/10/2019
    6(&85,7,(6$1'(;&+$1*(&200,66,21                                     
                                                                     
                                    3ODLQWLII                        
                                                                      &LY (5 
                    ±DJDLQVW±                                       
                                                                      (&)&$6(
    %$55<&+21,*0,&+$(/%5$86(5                                      
    -2+167(7621-2+152¶5285.(,,,                                    
    52%(57/$''(//,270$=$%5,$1.(//(5 
    -2+1+)25'$7*&$3,7$///&*54                                      
    &2168/7$176,1&+6&2175$5,$1                                       
    ,19(670(176//&*5$1'(5+2/',1*6,1&                                
    DQG67(7621&$3,7$/,19(670(176,1&                                   
                                                                     
                                    'HIHQGDQWV                       
     [
    
    
                          -8'*0(17$672'()(1'$17%$55<&+21,*
    
             7KH6HFXULWLHVDQG([FKDQJH&RPPLVVLRQKDYLQJILOHGD&RPSODLQWDQG'HIHQGDQW%DUU\

    &+RQLJKDYLQJHQWHUHGDJHQHUDODSSHDUDQFHFRQVHQWHGWRWKH&RXUW¶VMXULVGLFWLRQRYHU

    'HIHQGDQWDQGWKHVXEMHFWPDWWHURIWKLVDFWLRQFRQVHQWHGWRHQWU\RIWKLV-XGJPHQWZLWKRXW

    DGPLWWLQJRUGHQ\LQJWKHDOOHJDWLRQVRIWKH&RPSODLQW H[FHSWDVWRMXULVGLFWLRQDQGH[FHSWDV

    RWKHUZLVHSURYLGHGKHUHLQLQSDUDJUDSK;, ZDLYHGILQGLQJVRIIDFWDQGFRQFOXVLRQVRIODZDQG

    ZDLYHGDQ\ULJKWWRDSSHDOIURPWKLV-XGJPHQW

           
                                                      ,

          ,7,6+(5(%<25'(5('$'-8'*('$1''(&5(('WKDW'HIHQGDQWLV

    SHUPDQHQWO\UHVWUDLQHGDQGHQMRLQHGIURPYLRODWLQJGLUHFWO\RULQGLUHFWO\6HFWLRQ E RIWKH

    6HFXULWLHV([FKDQJH$FWRI WKH³([FKDQJH$FW´ >86&M E @DQG5XOHE

    SURPXOJDWHGWKHUHXQGHU>&)5E@E\XVLQJDQ\PHDQVRULQVWUXPHQWDOLW\RI


                                                      
    
Case 1:20-cv-23626-DPG
            Case 1:18-cv-08175-ER
                          Document 1Document
                                      Entered152
                                             on FLSD
                                                 FiledDocket
                                                       07/10/19
                                                             08/31/2020
                                                                 Page 2 ofPage
                                                                           16 106 of 120



    LQWHUVWDWHFRPPHUFHRURIWKHPDLOVRURIDQ\IDFLOLW\RIDQ\QDWLRQDOVHFXULWLHVH[FKDQJHLQ

    FRQQHFWLRQZLWKWKHSXUFKDVHRUVDOHRIDQ\VHFXULW\

                  D   WRHPSOR\DQ\GHYLFHVFKHPHRUDUWLILFHWRGHIUDXG

                  E   WRPDNHDQ\XQWUXHVWDWHPHQWRIDPDWHULDOIDFWRUWRRPLWWRVWDWHDPDWHULDOIDFW

                      QHFHVVDU\LQRUGHUWRPDNHWKHVWDWHPHQWVPDGHLQWKHOLJKWRIWKHFLUFXPVWDQFHV

                      XQGHUZKLFKWKH\ZHUHPDGHQRWPLVOHDGLQJRU

                  F   WRHQJDJHLQDQ\DFWSUDFWLFHRUFRXUVHRIEXVLQHVVZKLFKRSHUDWHVRUZRXOG

                      RSHUDWHDVDIUDXGRUGHFHLWXSRQDQ\SHUVRQ

             ,7,6)857+(525'(5('$'-8'*('$1''(&5(('WKDWDVSURYLGHGLQ

    )HGHUDO5XOHRI&LYLO3URFHGXUH G  WKHIRUHJRLQJSDUDJUDSKDOVRELQGVWKHIROORZLQJZKR

    UHFHLYHDFWXDOQRWLFHRIWKLV-XGJPHQWE\SHUVRQDOVHUYLFHRURWKHUZLVH D 'HIHQGDQW¶VRIILFHUV

    DJHQWVVHUYDQWVHPSOR\HHVDQGDWWRUQH\VDQG E RWKHUSHUVRQVLQDFWLYHFRQFHUWRU

    SDUWLFLSDWLRQZLWK'HIHQGDQWRUZLWKDQ\RQHGHVFULEHGLQ D 

    
                                                        ,,

             ,7,6+(5(%<)857+(525'(5('$'-8'*('$1''(&5(('WKDW'HIHQGDQW

    LVSHUPDQHQWO\UHVWUDLQHGDQGHQMRLQHGIURPYLRODWLQJ6HFWLRQ D RIWKH6HFXULWLHV$FWRI

        WKH³6HFXULWLHV$FW´ >86&T D @LQWKHRIIHURUVDOHRIDQ\VHFXULW\E\WKHXVHRIDQ\

    PHDQVRULQVWUXPHQWVRIWUDQVSRUWDWLRQRUFRPPXQLFDWLRQLQLQWHUVWDWHFRPPHUFHRUE\XVHRIWKH

    PDLOVGLUHFWO\RULQGLUHFWO\

                  D   WRHPSOR\DQ\GHYLFHVFKHPHRUDUWLILFHWRGHIUDXG

                  E   WRREWDLQPRQH\RUSURSHUW\E\PHDQVRIDQ\XQWUXHVWDWHPHQWRIDPDWHULDOIDFW

                      RUDQ\RPLVVLRQRIDPDWHULDOIDFWQHFHVVDU\LQRUGHUWRPDNHWKHVWDWHPHQWV




                                                         
    
Case 1:20-cv-23626-DPG
            Case 1:18-cv-08175-ER
                          Document 1Document
                                      Entered152
                                             on FLSD
                                                 FiledDocket
                                                       07/10/19
                                                             08/31/2020
                                                                 Page 3 ofPage
                                                                           16 107 of 120



                   PDGHLQOLJKWRIWKHFLUFXPVWDQFHVXQGHUZKLFKWKH\ZHUHPDGHQRWPLVOHDGLQJ

                   RU

              F   WRHQJDJHLQDQ\WUDQVDFWLRQSUDFWLFHRUFRXUVHRIEXVLQHVVZKLFKRSHUDWHVRU

                  ZRXOGRSHUDWHDVDIUDXGRUGHFHLWXSRQWKHSXUFKDVHU

          ,7,6)857+(525'(5('$'-8'*('$1''(&5(('WKDWDVSURYLGHGLQ

    )HGHUDO5XOHRI&LYLO3URFHGXUH G  WKHIRUHJRLQJSDUDJUDSKDOVRELQGVWKHIROORZLQJZKR

    UHFHLYHDFWXDOQRWLFHRIWKLV-XGJPHQWE\SHUVRQDOVHUYLFHRURWKHUZLVH D 'HIHQGDQW¶VRIILFHUV

    DJHQWVVHUYDQWVHPSOR\HHVDQGDWWRUQH\VDQG E RWKHUSHUVRQVLQDFWLYHFRQFHUWRU

    SDUWLFLSDWLRQZLWK'HIHQGDQWRUZLWKDQ\RQHGHVFULEHGLQ D 

                                                     ,,,

          ,7,6+(5(%<)857+(525'(5('$'-8'*('$1''(&5(('WKDW'HIHQGDQW

    LVSHUPDQHQWO\UHVWUDLQHGDQGHQMRLQHGIURPYLRODWLQJGLUHFWO\RULQGLUHFWO\6HFWLRQ D  RI

    WKH([FKDQJH$FW>86&L D  @E\XVLQJWKHPDLOVRUDQ\PHDQVRULQVWUXPHQWDOLW\RI

    LQWHUVWDWHFRPPHUFHRURIDQ\IDFLOLW\RIDQ\QDWLRQDOVHFXULWLHVH[FKDQJHRUIRUDQ\PHPEHURI

    DQDWLRQDOVHFXULWLHVH[FKDQJHIRUWKHSXUSRVHRIFUHDWLQJDIDOVHRUPLVOHDGLQJDSSHDUDQFHRI

    DFWLYHWUDGLQJLQDQ\VHFXULW\RUZLWKUHVSHFWWRWKHPDUNHWIRUDQ\VHFXULW\WRHIIHFW D DQ\

    WUDQVDFWLRQLQDVHFXULW\ZKLFKLQYROYHVQRFKDQJHLQWKHEHQHILFLDORZQHUVKLSWKHUHRIRU E WR

    HQWHUDQRUGHURURUGHUVIRUWKHSXUFKDVHRIDVHFXULW\ZLWKWKHNQRZOHGJHWKDWDQRUGHURURUGHUV

    RIVXEVWDQWLDOO\WKHVDPHVL]HDWVXEVWDQWLDOO\WKHVDPHWLPHDQGDWVXEVWDQWLDOO\WKHVDPHSULFH

    IRUWKHVDOHRIDQ\VXFKVHFXULW\KDVEHHQRUZLOOEHHQWHUHGE\RUIRUWKHVDPHRUGLIIHUHQW

    SDUWLHVRU F WRHQWHUDQ\RUGHURURUGHUVIRUWKHVDOHRIDQ\VHFXULW\ZLWKWKHNQRZOHGJHWKDWDQ

    RUGHURURUGHUVRIVXEVWDQWLDOO\WKHVDPHVL]HDWVXEVWDQWLDOO\WKHVDPHWLPHDQGDWVXEVWDQWLDOO\

    WKHVDPHSULFHIRUWKHSXUFKDVHRIVXFKVHFXULW\KDVEHHQRUZLOOEHHQWHUHGE\RUIRUWKHVDPHRU



                                                      
    
Case 1:20-cv-23626-DPG
            Case 1:18-cv-08175-ER
                          Document 1Document
                                      Entered152
                                             on FLSD
                                                 FiledDocket
                                                       07/10/19
                                                             08/31/2020
                                                                 Page 4 ofPage
                                                                           16 108 of 120



    GLIIHUHQWSDUWLHV

           ,7,6)857+(525'(5('$'-8'*('$1''(&5(('WKDWDVSURYLGHGLQ

    )HGHUDO5XOHRI&LYLO3URFHGXUH G  WKHIRUHJRLQJSDUDJUDSKDOVRELQGVWKHIROORZLQJZKR

    UHFHLYHDFWXDOQRWLFHRIWKLV-XGJPHQWE\SHUVRQDOVHUYLFHRURWKHUZLVH D 'HIHQGDQW¶VRIILFHUV

    DJHQWVVHUYDQWVHPSOR\HHVDQGDWWRUQH\VDQG E RWKHUSHUVRQVLQDFWLYHFRQFHUWRU

    SDUWLFLSDWLRQZLWK'HIHQGDQWRUZLWKDQ\RQHGHVFULEHGLQ D 

                                                    ,9

           ,7,6+(5(%<)857+(525'(5('$'-8'*('$1''(&5(('WKDW'HIHQGDQW

    LVSHUPDQHQWO\UHVWUDLQHGDQGHQMRLQHGIURPYLRODWLQJGLUHFWO\RULQGLUHFWO\6HFWLRQ D  RI

    WKH([FKDQJH$FW>86&L D  @E\XVLQJWKHPDLOVRUDQ\PHDQVRULQVWUXPHQWDOLW\RI

    LQWHUVWDWHFRPPHUFHRURIDQ\IDFLOLW\RIDQ\QDWLRQDOVHFXULWLHVH[FKDQJHRUIRUDQ\PHPEHURI

    DQDWLRQDOVHFXULWLHVH[FKDQJHWRHIIHFWDORQHRUZLWKRQHRUPRUHRWKHUSHUVRQVDVHULHVRI

    WUDQVDFWLRQVLQDQ\VHFXULW\RWKHUWKDQDJRYHUQPHQWVHFXULW\RULQFRQQHFWLRQZLWKDQ\VHFXULW\

    EDVHGVZDSDJUHHPHQWZLWKUHVSHFWWRVXFKVHFXULW\FUHDWLQJDFWXDORUDSSDUHQWDFWLYHWUDGLQJLQ

    VXFKVHFXULW\RUUDLVLQJRUGHSUHVVLQJWKHSULFHRIVXFKVHFXULW\IRUWKHSXUSRVHRILQGXFLQJWKH

    SXUFKDVHRUVDOHRIVXFKVHFXULW\E\RWKHUV

           ,7,6)857+(525'(5('$'-8'*('$1''(&5(('WKDWDVSURYLGHGLQ

    )HGHUDO5XOHRI&LYLO3URFHGXUH G  WKHIRUHJRLQJSDUDJUDSKDOVRELQGVWKHIROORZLQJZKR

    UHFHLYHDFWXDOQRWLFHRIWKLV-XGJPHQWE\SHUVRQDOVHUYLFHRURWKHUZLVH D 'HIHQGDQW¶VRIILFHUV

    DJHQWVVHUYDQWVHPSOR\HHVDQGDWWRUQH\VDQG E RWKHUSHUVRQVLQDFWLYHFRQFHUWRU

    SDUWLFLSDWLRQZLWK'HIHQGDQWRUZLWKDQ\RQHGHVFULEHGLQ D 

                                  




                                                     
    
Case 1:20-cv-23626-DPG
            Case 1:18-cv-08175-ER
                          Document 1Document
                                      Entered152
                                             on FLSD
                                                 FiledDocket
                                                       07/10/19
                                                             08/31/2020
                                                                 Page 5 ofPage
                                                                           16 109 of 120



                                                     9

          ,7,6+(5(%<)857+(525'(5('$'-8'*('$1''(&5(('WKDW'HIHQGDQW

    LVSHUPDQHQWO\UHVWUDLQHGDQGHQMRLQHGIURPYLRODWLQJGLUHFWO\RULQGLUHFWO\6HFWLRQ G RIWKH

    ([FKDQJH$FW>86&P G @DQG5XOHG D SURPXOJDWHGWKHUHXQGHU>&)5

    G D @E\IDLOLQJWRILOHZLWKWKH&RPPLVVLRQDVWDWHPHQWFRQWDLQLQJWKHLQIRUPDWLRQ

    UHTXLUHGE\6FKHGXOH' DVSURYLGHGLQ&)5G ZLWKLQGD\VDIWHU

    DFTXLULQJGLUHFWO\RULQGLUHFWO\WKHEHQHILFLDORZQHUVKLSRIPRUHWKDQILYHSHUFHQWRIDQ\HTXLW\

    VHFXULW\RIDFODVVZKLFKLVVSHFLILHGLQ([FKDQJH$FW5XOHG L >&)5G L @

          ,7,6)857+(525'(5('$'-8'*('$1''(&5(('WKDWDVSURYLGHGLQ

    )HGHUDO5XOHRI&LYLO3URFHGXUH G  WKHIRUHJRLQJSDUDJUDSKDOVRELQGVWKHIROORZLQJZKR

    UHFHLYHDFWXDOQRWLFHRIWKLV-XGJPHQWE\SHUVRQDOVHUYLFHRURWKHUZLVH D 'HIHQGDQW¶VRIILFHUV

    DJHQWVVHUYDQWVHPSOR\HHVDQGDWWRUQH\VDQG E RWKHUSHUVRQVLQDFWLYHFRQFHUWRU

    SDUWLFLSDWLRQZLWK'HIHQGDQWRUZLWKDQ\RQHGHVFULEHGLQ D 

    
                                                    9,

          ,7,6+(5(%<)857+(525'(5('$'-8'*('$1''(&5(('WKDW'HIHQGDQW

    LVSHUPDQHQWO\UHVWUDLQHGDQGHQMRLQHGIURPYLRODWLQJ6HFWLRQRIWKH6HFXULWLHV$FW>86&

    H@E\GLUHFWO\RULQGLUHFWO\LQWKHDEVHQFHRIDQ\DSSOLFDEOHH[HPSWLRQ

           D     8QOHVVDUHJLVWUDWLRQVWDWHPHQWLVLQHIIHFWDVWRDVHFXULW\PDNLQJXVHRIDQ\

                   PHDQVRULQVWUXPHQWVRIWUDQVSRUWDWLRQRUFRPPXQLFDWLRQLQLQWHUVWDWHFRPPHUFH

                   RURIWKHPDLOVWRVHOOVXFKVHFXULW\WKURXJKWKHXVHRUPHGLXPRIDQ\SURVSHFWXV

                   RURWKHUZLVH

           E     8QOHVVDUHJLVWUDWLRQVWDWHPHQWLVLQHIIHFWDVWRDVHFXULW\FDUU\LQJRUFDXVLQJWR

                   EHFDUULHGWKURXJKWKHPDLOVRULQLQWHUVWDWHFRPPHUFHE\DQ\PHDQVRU


                                                      
    
Case 1:20-cv-23626-DPG
            Case 1:18-cv-08175-ER
                          Document 1Document
                                      Entered152
                                             on FLSD
                                                 FiledDocket
                                                       07/10/19
                                                             08/31/2020
                                                                 Page 6 ofPage
                                                                           16 110 of 120



                   LQVWUXPHQWVRIWUDQVSRUWDWLRQDQ\VXFKVHFXULW\IRUWKHSXUSRVHRIVDOHRUIRU

                   GHOLYHU\DIWHUVDOHRU

           F     0DNLQJXVHRIDQ\PHDQVRULQVWUXPHQWVRIWUDQVSRUWDWLRQRUFRPPXQLFDWLRQLQ

                   LQWHUVWDWHFRPPHUFHRURIWKHPDLOVWRRIIHUWRVHOORURIIHUWREX\WKURXJKWKHXVH

                   RUPHGLXPRIDQ\SURVSHFWXVRURWKHUZLVHDQ\VHFXULW\XQOHVVDUHJLVWUDWLRQ

                   VWDWHPHQWKDVEHHQILOHGZLWKWKH&RPPLVVLRQDVWRVXFKVHFXULW\RUZKLOHWKH

                   UHJLVWUDWLRQVWDWHPHQWLVWKHVXEMHFWRIDUHIXVDORUGHURUVWRSRUGHURU SULRUWRWKH

                   HIIHFWLYHGDWHRIWKHUHJLVWUDWLRQVWDWHPHQW DQ\SXEOLFSURFHHGLQJRUH[DPLQDWLRQ

                   XQGHU6HFWLRQRIWKH6HFXULWLHV$FW>86&K@

          ,7,6)857+(525'(5('$'-8'*('$1''(&5(('WKDWDVSURYLGHGLQ

    )HGHUDO5XOHRI&LYLO3URFHGXUH G  WKHIRUHJRLQJSDUDJUDSKDOVRELQGVWKHIROORZLQJZKR

    UHFHLYHDFWXDOQRWLFHRIWKLV-XGJPHQWE\SHUVRQDOVHUYLFHRURWKHUZLVH D 'HIHQGDQW¶VRIILFHUV

    DJHQWVVHUYDQWVHPSOR\HHVDQGDWWRUQH\VDQG E RWKHUSHUVRQVLQDFWLYHFRQFHUWRU

    SDUWLFLSDWLRQZLWK'HIHQGDQWRUZLWKDQ\RQHGHVFULEHGLQ D 

    
                                                     9,,

           ,7,6+(5(%<)857+(525'(5('$'-8'*('$1''(&5(('WKDW'HIHQGDQW

    LVSHUPDQHQWO\EDUUHGIURPSDUWLFLSDWLQJLQDQRIIHULQJRISHQQ\VWRFNLQFOXGLQJHQJDJLQJLQ

    DFWLYLWLHVZLWKDEURNHUGHDOHURULVVXHUIRUSXUSRVHVRILVVXLQJWUDGLQJRULQGXFLQJRU

    DWWHPSWLQJWRLQGXFHWKHSXUFKDVHRUVDOHRIDQ\SHQQ\VWRFN GHILQHGDVDQ\HTXLW\VHFXULW\WKDW

    KDVDSULFHRIOHVVWKDQILYHGROODUVH[FHSWDVSURYLGHGLQ5XOHDXQGHUWKH([FKDQJH$FW

    >&)5D@ ³3HQQ\6WRFN´ 

                                  




                                                      
    
Case 1:20-cv-23626-DPG
            Case 1:18-cv-08175-ER
                          Document 1Document
                                      Entered152
                                             on FLSD
                                                 FiledDocket
                                                       07/10/19
                                                             08/31/2020
                                                                 Page 7 ofPage
                                                                           16 111 of 120



                                                   9,,,

           ,7,6+(5(%<)857+(525'(5('$'-8'*('$1''(&5(('WKDW'HIHQGDQW

    LVSHUPDQHQWO\SURKLELWHGIURPGLUHFWO\RULQGLUHFWO\

            D    KROGLQJDQ\EHQHILFLDORZQHUVKLSLQDQ\LVVXHURI3HQQ\6WRFNWKDWDPRXQWVWR

    JUHDWHUWKDQSHUFHQWRIWKDWLVVXHU¶VRXWVWDQGLQJVWRFNDVFDOFXODWHGSXUVXDQWWR5XOHG

     G  L XQGHUWKH([FKDQJH$FW>&)5G G  L @SURYLGHGKRZHYHUWKDWVXFK

    EDUVKDOOQRWDSSO\WR'HIHQGDQW¶VKROGLQJVLQ3RODULW\7(,QFDQG$PHULFDV6LOYHU&RUS

            E    DGYHUWLVLQJPDUNHWLQJRURWKHUZLVHSURPRWLQJDQ\LVVXHURI3HQQ\6WRFN

    FDXVLQJWKHDGYHUWLVLQJPDUNHWLQJRUSURPRWLRQRIDQ\LVVXHURI3HQQ\6WRFNRUGHULYLQJ

    FRPSHQVDWLRQIURPWKHDGYHUWLVLQJPDUNHWLQJRUSURPRWLRQRIDQ\LVVXHURI3HQQ\6WRFN

            F     H[HUFLVLQJFRQWUROLQFOXGLQJWKHSRZHUWRGLUHFWRUFDXVHWKHGLUHFWLRQRIWKH

    PDQDJHPHQWDQGSROLFLHVRIDQ\LVVXHURI3HQQ\6WRFNDQG

            G     SURYLGLQJIXQGLQJWRDQ\LVVXHURI3HQQ\6WRFNH[FHSWIXQGLQJWKDWUHVXOWVLQWKH

    LVVXDQFHRIGHEWVHFXULWLHVZLWKQRFXUUHQWRUIXWXUHHTXLW\FRQYHUVLRQIHDWXUH

    SURYLGHGKRZHYHUWKDWQRWKLQJKHUHLQVKDOOSURKLELW'HIHQGDQWIURPKROGLQJRUVHOOLQJWKH

    VHFXULWLHVRIDQ\LVVXHURI3HQQ\6WRFNZKRVHVHFXULWLHVDUHRZQHGE\'HIHQGDQWDVRIWKHGDWH

    RIWKLV-XGJPHQWVRORQJDVDQ\VDOHE\'HIHQGDQWRIDQ\VXFKVHFXULWLHVDWVXFKWLPHDV

    'HIHQGDQW¶VGLUHFWRULQGLUHFWEHQHILFLDORZQHUVKLSH[FHHGVSHUFHQWRIWKDWLVVXHU¶V

    RXWVWDQGLQJVWRFNDVFDOFXODWHGSXUVXDQWWR5XOHG G  L XQGHUWKH([FKDQJH$FW>

    &)5G G  L @FRPSRUWVZLWKWKHYROXPHOLPLWDWLRQVVHWRXWLQ5XOH H XQGHU

    WKH6HFXULWLHV$FW>&)5 H @UHJDUGOHVVRIZKHWKHU5XOHZRXOGRWKHUZLVH

    DSSO\WRDQ\VXFKVDOHDQGUHJDUGOHVVRIZKHWKHU'HIHQGDQWLVDQDIILOLDWHRIWKHLVVXHU

    



                                                     
    
Case 1:20-cv-23626-DPG
            Case 1:18-cv-08175-ER
                          Document 1Document
                                      Entered152
                                             on FLSD
                                                 FiledDocket
                                                       07/10/19
                                                             08/31/2020
                                                                 Page 8 ofPage
                                                                           16 112 of 120



                                                    ,;

           ,7,6+(5(%<)857+(525'(5('$'-8'*('$1''(&5(('WKDW'HIHQGDQW

    VKDOOSD\GLVJRUJHPHQWRILOOJRWWHQJDLQVSUHMXGJPHQWLQWHUHVWWKHUHRQDQGDFLYLOSHQDOW\

    SXUVXDQWWR6HFWLRQ G RIWKH6HFXULWLHV$FW>86&W G @DQG6HFWLRQ G  RIWKH

    ([FKDQJH$FW>86&X G  @7KH&RXUWVKDOOGHWHUPLQHWKHDPRXQWVRIWKH

    GLVJRUJHPHQWDQGFLYLOSHQDOW\XSRQPRWLRQRIWKH&RPPLVVLRQ3UHMXGJPHQWLQWHUHVWVKDOOEH

    FDOFXODWHGIURP6HSWHPEHUEDVHGRQWKHUDWHRILQWHUHVWXVHGE\WKH,QWHUQDO5HYHQXH

    6HUYLFHIRUWKHXQGHUSD\PHQWRIIHGHUDOLQFRPHWD[DVVHWIRUWKLQ86& D  ,Q

    FRQQHFWLRQZLWKWKH&RPPLVVLRQ¶VPRWLRQIRUGLVJRUJHPHQWDQGRUFLYLOSHQDOWLHVDQGDWDQ\

    KHDULQJKHOGRQVXFKDPRWLRQ D 'HIHQGDQWZLOOEHSUHFOXGHGIURPDUJXLQJWKDWKHGLGQRW

    YLRODWHWKHIHGHUDOVHFXULWLHVODZVDVDOOHJHGLQWKH&RPSODLQW E 'HIHQGDQWPD\QRWFKDOOHQJH

    WKHYDOLGLW\RIWKH&RQVHQWRUWKLV-XGJPHQW F VROHO\IRUWKHSXUSRVHVRIVXFKPRWLRQWKH

    DOOHJDWLRQVRIWKH&RPSODLQWVKDOOEHDFFHSWHGDVDQGGHHPHGWUXHE\WKH&RXUWDQG G WKH

    &RXUWPD\GHWHUPLQHWKHLVVXHVUDLVHGLQWKHPRWLRQRQWKHEDVLVRIDIILGDYLWVGHFODUDWLRQV

    H[FHUSWVRIVZRUQGHSRVLWLRQRULQYHVWLJDWLYHWHVWLPRQ\DQGGRFXPHQWDU\HYLGHQFHZLWKRXW

    UHJDUGWRWKHVWDQGDUGVIRUVXPPDU\MXGJPHQWFRQWDLQHGLQ5XOH F RIWKH)HGHUDO5XOHVRI

    &LYLO3URFHGXUH,QFRQQHFWLRQZLWKWKH&RPPLVVLRQ¶VPRWLRQIRUGLVJRUJHPHQWDQGRUFLYLO

    SHQDOWLHVWKHSDUWLHVPD\WDNHGLVFRYHU\LQFOXGLQJGLVFRYHU\IURPDSSURSULDWHQRQSDUWLHV

                                                    ;

          ,7,6)857+(525'(5('$'-8'*('$1''(&5(('WKDWWKH&RQVHQWLV

    LQFRUSRUDWHGKHUHLQZLWKWKHVDPHIRUFHDQGHIIHFWDVLIIXOO\VHWIRUWKKHUHLQDQGWKDW'HIHQGDQW

    VKDOOFRPSO\ZLWKDOORIWKHXQGHUWDNLQJVDQGDJUHHPHQWVVHWIRUWKWKHUHLQ

    



                                                     
    
Case 1:20-cv-23626-DPG
            Case 1:18-cv-08175-ER
                          Document 1Document
                                      Entered152
                                             on FLSD
                                                 FiledDocket
                                                       07/10/19
                                                             08/31/2020
                                                                 Page 9 ofPage
                                                                           16 113 of 120



                                                            
                                                    ;,
                                            
           ,7,6)857+(525'(5('$'-8'*('$1''(&5(('WKDWVROHO\IRUSXUSRVHVRI

    H[FHSWLRQVWRGLVFKDUJHVHWIRUWKLQ6HFWLRQRIWKH%DQNUXSWF\&RGH86&WKH

    DOOHJDWLRQVLQWKHFRPSODLQWDUHWUXHDQGDGPLWWHGE\'HIHQGDQWDQGIXUWKHUDQ\GHEWIRU

    GLVJRUJHPHQWSUHMXGJPHQWLQWHUHVWFLYLOSHQDOW\RURWKHUDPRXQWVGXHE\'HIHQGDQWXQGHUWKLV

    -XGJPHQWRUDQ\RWKHUMXGJPHQWRUGHUFRQVHQWRUGHUGHFUHHRUVHWWOHPHQWDJUHHPHQWHQWHUHGLQ

    FRQQHFWLRQZLWKWKLVSURFHHGLQJLVDGHEWIRUWKHYLRODWLRQE\'HIHQGDQWRIWKHIHGHUDOVHFXULWLHV

    ODZVRUDQ\UHJXODWLRQRURUGHULVVXHGXQGHUVXFKODZVDVVHWIRUWKLQ6HFWLRQ D  RIWKH

    %DQNUXSWF\&RGH86& D  

                                                    ;,,

          ,7,6)857+(525'(5('$'-8'*('$1''(&5(('WKDWWKLV&RXUWVKDOOUHWDLQ

    MXULVGLFWLRQRIWKLVPDWWHUIRUWKHSXUSRVHVRIHQIRUFLQJWKHWHUPVRIWKLV-XGJPHQW

                                                            
                                                   ;,,,
           
           7KHUHEHLQJQRMXVWUHDVRQIRUGHOD\SXUVXDQWWR5XOH E RIWKH)HGHUDO5XOHVRI&LYLO

    3URFHGXUHWKH&OHUNLVRUGHUHGWRHQWHUWKLV-XGJPHQWIRUWKZLWKDQGZLWKRXWIXUWKHUQRWLFH

    
    'DWHGJuly 102019

                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                  Edgardo Ramos, U.S.D.J.




                                                     
    
Case 1:20-cv-23626-DPG
           Case 1:18-cv-08175-ER
                         Document Document
                                  1 Entered152
                                            on FLSD
                                                Filed Docket
                                                      07/10/19
                                                             08/31/2020
                                                                Page 10 of
                                                                         Page
                                                                           16 114 of 120
Case 1:20-cv-23626-DPG
           Case 1:18-cv-08175-ER
                         Document Document
                                  1 Entered152
                                            on FLSD
                                                Filed Docket
                                                      07/10/19
                                                             08/31/2020
                                                                Page 11 of
                                                                         Page
                                                                           16 115 of 120
Case 1:20-cv-23626-DPG
           Case 1:18-cv-08175-ER
                         Document Document
                                  1 Entered152
                                            on FLSD
                                                Filed Docket
                                                      07/10/19
                                                             08/31/2020
                                                                Page 12 of
                                                                         Page
                                                                           16 116 of 120
Case 1:20-cv-23626-DPG
           Case 1:18-cv-08175-ER
                         Document Document
                                  1 Entered152
                                            on FLSD
                                                Filed Docket
                                                      07/10/19
                                                             08/31/2020
                                                                Page 13 of
                                                                         Page
                                                                           16 117 of 120
Case 1:20-cv-23626-DPG
           Case 1:18-cv-08175-ER
                         Document Document
                                  1 Entered152
                                            on FLSD
                                                Filed Docket
                                                      07/10/19
                                                             08/31/2020
                                                                Page 14 of
                                                                         Page
                                                                           16 118 of 120
Case 1:20-cv-23626-DPG
           Case 1:18-cv-08175-ER
                         Document Document
                                  1 Entered152
                                            on FLSD
                                                Filed Docket
                                                      07/10/19
                                                             08/31/2020
                                                                Page 15 of
                                                                         Page
                                                                           16 119 of 120
Case 1:20-cv-23626-DPG
           Case 1:18-cv-08175-ER
                         Document Document
                                  1 Entered152
                                            on FLSD
                                                Filed Docket
                                                      07/10/19
                                                             08/31/2020
                                                                Page 16 of
                                                                         Page
                                                                           16 120 of 120
